[exhibit103florissantpsas001.jpg]
PURCHASE AND SALE AGREEMENT (FLORISSANT MARKETPLACE) THIS PURCHASE AND SALE
AGREEMENT (“Agreement”) is dated as of September 20, 2018 (the “Effective
Date”), by and between TNP SRT PORTFOLIO II, LLC, a Delaware limited liability
company (“Seller”), and POLIMENI INTERNATIONAL LLC, a New York limited liability
company (“Buyer”). Recitals A. Buyer desires to acquire the Property from Seller
and Seller desires to sell the Property to Buyer, upon the terms and subject to
the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of
the premises, the mutual representations, warranties, covenants and agreements
hereinafter contained, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound,
the Parties hereby agree as follows: 1. Definitions. Capitalized terms used in
this Agreement shall have the meanings set forth in Addendum I attached hereto.
2. Agreement to Purchase and Sell. Subject to and upon the terms and conditions
herein set forth and the representations and warranties contained herein, Seller
agrees to sell the Property to Buyer, and Buyer agrees to purchase the Property
from Seller. 3. Consideration. Seller and Buyer agree that the total
Consideration for the Property shall be Sixteen Million Five Hundred
Seventy-Five Thousand and No/100ths Dollars ($16,575,000.00). (a) Deposit;
Balance of Consideration. The Consideration shall comprise the following
components: (i) Initial Earnest Money Deposit; Remaining Earnest Money Deposit.
Within two (2) Business Days after the Effective Date, Buyer shall deposit the
Initial Earnest Money Deposit in escrow with the Title Company. If Buyer
notifies Seller in writing on or before the end of the Due Diligence Period of
Buyer’s election to proceed to close pursuant to the terms hereof, Buyer shall
deposit the Remaining Earnest Money Deposit with the Title Company within two
(2) Business Days after the Approval Date. At Buyer’s request made to the Title
Company the Earnest Money shall be held in a federally insured interest-bearing
account and interest accruing thereon shall be for the account of Buyer. In the
event the transaction contemplated hereby is consummated, the Earnest Money plus
interest accrued thereon while held by the Title Company shall be credited
against Buyer’s payment obligations under this Agreement. (ii) Cash. Immediately
available funds, in an amount equal to the Consideration, less the Earnest Money
and the Non-Refundable Payment. Purchase and Sale Agreement Page 1 of 36
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas002.jpg]
(b) Non-Refundable Payment. [Intentionally deleted] (c) No Financing
Contingency. Buyer acknowledges and agrees that the acquisition of the Property
by Buyer is not conditioned upon Buyer obtaining financing for all or any
portion of the Consideration, and Seller shall have no obligation to cooperate
in or accommodate requests of Buyer related to Buyer’s financing.
Notwithstanding the foregoing sentence, if and to the extent Seller cooperates
with Buyer or accommodates any request of Buyer related to its financing,
Seller’s cooperation in or accommodation of Buyer’s requests relating to its
financing does not create or imply that Buyer’s financing or any component
thereof is a Buyer Closing Condition, and Buyer expressly waives the right to
assert any such condition. In addition, and without limiting the foregoing, no
cooperation or accommodation on the part of Seller with Buyer’s requests
relating to its financing, or any action taken with respect thereto, shall
constitute a waiver by Seller of the terms of this Agreement or a modification
of the terms of this Agreement. 4. Buyer’s Due Diligence. As more fully provided
below, Seller agrees to assist and cooperate with Buyer in obtaining access to
the Property and certain documents relating thereto for purposes of inspection
and due diligence. (a) Physical Inspection of the Property. At any time(s)
reasonably requested by Buyer following the Effective Date and prior to Closing,
Seller shall afford Buyer and its authorized representatives reasonable access
to the Property for purposes of satisfying Buyer with respect to the suitability
of the Property for Buyer’s purposes, the representations, warranties and
covenants of Seller contained herein and the satisfaction of any conditions
precedent to the Closing; provided, however, that Buyer shall not disturb or
interfere with the rights of any Tenant. Buyer shall provide Seller with notice
on a Business Day not less than twenty-four (24) hours prior to any such
inspections, and Seller, at its election, shall have the right to have a
representative present during any such investigations. Seller shall have the
right at all times to have a representative of Seller accompany any of Buyer or
Buyer’s Agents while such persons are on the Property. Buyer may conduct Tenant
interviews, provided Buyer has given Seller notice on a Business Day not less
than twenty-four (24) hours prior to any such interview, and provided further
that Seller shall have the right to be present at all such interviews. Notices
to Seller pursuant to this Section 4(a) may be delivered orally (if made in
person, and not via voicemail, to Alan Shapiro at 650-581-7606), or by email (if
made to Alan Shapiro at alan.shapiro@glenborough.com and no “out of office”
response or other response indicating delivery failure or Mr. Shapiro’s
unavailability is generated). (b) Physical Testing. Buyer shall not conduct or
allow any Physical Testing without Seller’s prior written consent, which consent
may be withheld at Seller’s sole and absolute discretion. Buyer shall provide
Seller with notice not less than five (5) Business Days prior to the
commencement of any Physical Testing, and if approved by Seller, Seller shall
have the right to have its own consultant present for any such work. Buyer
acknowledges and agrees that Seller’s review of Buyer’s work plan is solely for
the purpose of protecting Seller’s interests, and shall not be deemed to create
any liability of any kind on the part of Seller in connection with such review
that, for example, the work plan is adequate or Purchase and Sale Agreement Page
2 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas003.jpg]
appropriate for any purpose or complies with applicable legal requirements. All
Physical Testing and all other work and investigations shall be performed in
compliance with all local, state and federal laws, rules and regulations,
including, without limitation, any and all permits required thereunder, all of
which shall be at the sole cost and expense of Buyer. (c) Damage; Indemnity.
Notwithstanding anything in this Agreement to the contrary, any entry upon,
inspection, or investigation of the Property by Buyer or Buyer’s Agents, whether
performed before or after the Effective Date, shall be performed at the sole
risk and expense of Buyer, and Buyer shall be solely and absolutely responsible
for the acts or omissions of Buyer and any of Buyer’s Agents. Furthermore, Buyer
shall protect, indemnify, defend and hold Seller, and its successors, assigns,
and affiliates harmless from and against any and all losses, damages (whether
general, consequential, punitive or otherwise), liabilities, claims, causes of
action, judgments, costs and legal or other expenses (including, but not limited
to, reasonable attorneys’ fees and costs) (collectively, “Access Claims”)
suffered or incurred by any or all of such indemnified Parties to the extent
resulting from (i) any act or omission of Buyer or Buyer’s Agents in connection
with entry upon the Property by Buyer or Buyer’s Agents, or the activities,
studies or investigations conducted at, to or on the Property by Buyer or
Buyer’s Agents, or (ii) any breach on the part of Buyer of its obligations under
this Section 4. If, at any time prior to Closing, Buyer or Buyer’s Agents cause
any damage to the Property, Buyer shall, at its sole expense, promptly restore
the Property to substantially the same condition as existed immediately prior to
the occurrence of such damage, as reasonably determined by Seller. Buyer’s
obligation to indemnify, defend and hold Seller harmless shall not apply to
matters to the extent arising or resulting from (i) the mere discovery by Buyer
of any pre-existing defects in the Property (except to the extent Buyer or
Buyer’s Agents exacerbate any such pre- existing condition or such discovery is
made in violation of the terms of this Agreement pertaining to Physical
Testing); or (ii) the discovery by Buyer of any Hazardous Materials within, on
or adjacent to the Property that were not released or deposited by Buyer or any
of Buyer’s Agents (except to the extent that Buyer or Buyer’s Agents exacerbate
the scope or effect of, or cause additional or further release of, any such
Hazardous Materials, or such discovery is made in violation of the terms of this
Agreement pertaining to Physical Testing). Buyer’s obligations under this
Section 4 shall survive the termination of this Agreement or the Closing, as the
case may be, notwithstanding any other provisions herein to the contrary, and
shall not be limited by the terms of Section 14(c). Buyer shall, at all times,
keep the Property free and clear of any mechanics’, materialmen’s or design
professional’s claims or liens arising out of or relating to Buyer’s or Buyer’s
Agents’ investigations of the Property, whether occurring before or after the
Effective Date. (d) Liability Insurance. Prior to any entry onto the Property by
Buyer or Buyer’s Agents, Buyer shall provide Seller written evidence that Buyer
has procured comprehensive general liability insurance specific to the Property
(or with the requisite limits dedicated to the Property) on an “occurrence” form
policy covering (at a minimum) (i) the activities of Buyer and Buyer’s Agents on
the Property during the period from the Effective Date through the Closing Date;
and (ii) Buyer’s indemnity obligation under this Agreement. Such policy shall
provide for a combined single limit in the minimum amount of $2,000,000, be
issued by a company authorized to do business in the State in which the Purchase
and Sale Agreement Page 3 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas004.jpg]
Property is located and have a deductible not to exceed $10,000. Seller shall be
named as an additional insured under all such liability insurance and Buyer
shall deliver to Seller a copy of the insurer’s endorsements which name Seller
as an additional insured and provide for contractual liability coverage, prior
to any entry onto the Property by Buyer or Buyer’s Agents. In addition, and
prior to any entry onto the Property by Buyer or Buyer’s Agents, Buyer shall
deliver to Seller ACORD certificates evidencing that the insurance required
under this section is in full force and effect. (e) Delivery of Documents and
Records. To the extent not previously delivered, Seller shall deliver the Due
Diligence Materials to Buyer within two (2) Business Days after the Effective
Date. Except as specifically set forth herein, Seller makes no representations
or warranties as to the truth, accuracy or completeness of any materials, data
or other information supplied to Buyer in connection with Buyer’s inspection of
the Property (e.g., that such materials are complete, accurate, or the final
version thereof, or that all such materials are in the Seller’s possession). It
is the Parties’ express understanding and agreement that such materials are
provided only for Buyer’s convenience in making its own examination and
determination prior to the Approval Date, as to whether or not it wishes to
purchase the Property, and, in doing so, Buyer shall rely exclusively on its own
independent investigation and evaluation of every aspect of the Property and,
except as expressly set forth herein, not on any materials supplied by Seller.
Buyer expressly disclaims any intent to rely on any such materials provided to
it by Seller in connection with its own inspections and agrees that it shall
rely solely on its own independently developed or verified information. Buyer
agrees that delivery may be accomplished by access to the Due Diligence
Materials in an electronic data room established by Seller or Seller’s Broker.
(f) Contacts with Property Managers. At any time reasonably requested by Buyer
following the Effective Date and prior to Closing, Buyer may contact and
interview the property manager/leasing agent(s) for the Property on a Business
Day, provided Buyer shall give Seller written notice on a Business Day not less
than forty-eight (48) hours in advance of the time Buyer desires to conduct such
interview, and Seller or its representative may be present during such
interview. Notices to Seller pursuant to this subsection may be delivered orally
(if made in person, and not via voicemail, to Alan Shapiro at 650-581- 7606), or
by email (if made to Alan Shapiro at alan.shapiro@glenborough.com and no “out of
office” response or other response indicating delivery failure or Mr. Shapiro’s
unavailability is generated). (g) Service Contracts. On or prior to the Approval
Date, Buyer shall notify Seller in writing which, if any, Service Contracts
Buyer elects to assume at Closing. All other Service Contracts to which Seller
is a party shall be terminated by Seller at or before the Closing. Any such
assumed Service Contracts shall be added to Schedule 3 attached hereto. Buyer
shall be responsible for any transfer or assignment fee charged by the vendor in
connection with such assumption by Buyer. (h) Approval of Title. Within five (5)
days after the Effective Date, Seller shall request that the Title Company
deliver to Buyer a Preliminary Title Report with links to or Purchase and Sale
Agreement Page 4 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas005.jpg]
copies of any underlying exceptions or documents referenced therein. No later
than ten (10) days prior to the end of the Due Diligence Period, Buyer shall
advise Seller what exceptions to title, if any, will be accepted by Buyer.
Seller shall have three (3) Business Days after receipt of Buyer’s objections to
give to Buyer: (A) written notice that Seller will remove such objectionable
exceptions on or before the Closing Date; or (B) written notice that Seller
elects not to cause such exceptions to be removed. Seller’s failure to give
notice to Buyer within the three (3) Business Day period shall be deemed to be
Seller’s election not to cause such exceptions to be removed. If Seller gives
Buyer notice or is otherwise deemed to have elected to proceed under clause (B),
Buyer shall have until the end of the Due Diligence Period, to elect to proceed
with the transaction or terminate this Agreement. If Buyer fails to give Seller
notice of its election on or before the expiration of such period, Buyer shall
be deemed to have elected to terminate this Agreement. If Seller gives notice
pursuant to clause (A) and fails to remove any such objectionable exceptions
from title prior to the Closing Date, and Buyer is unwilling to take title
subject thereto, Buyer shall have the right to elect to terminate this Agreement
and Section 14(a) shall apply. Notwithstanding the foregoing, Buyer shall be
deemed to have objected to any lien encumbering the Property that secures the
payment of money, such as mechanics’ liens, materialmen’s liens and judgment
liens, and the liens of deeds of trust and mortgages (collectively, “Monetary
Liens”), unless Buyer otherwise notifies Seller in writing. Monetary Liens shall
not include non-delinquent assessments or bond amounts encumbering the Property
and reflected in the tax bills for the Property, non-delinquent property taxes
or assessments, or non-delinquent dues, costs or assessments under declarations,
reciprocal easements, or other covenants, conditions or restrictions to which
the Property is subject. Seller hereby agrees to remove at or before the Closing
and shall cause the Property to be delivered free and clear of, Monetary Liens
caused by Seller, subject in the case of the lien in favor of the Existing
Lender, the satisfaction of the Buyer Closing Condition and Seller Closing
Condition premised on the Existing Lender’s consent to the release of the
Property from the lien. Buyer agrees that “removal” of an exception shall
include the Title Company’s willingness to endorse over such exception or
provide affirmative assurance to Buyer of no loss or damage to Buyer from such
exception. (i) New Exceptions. In the event the Title Company notifies Buyer of
any New Exceptions to title after the Approval Date, Buyer shall have five (5)
Business Days in which to notify Seller of its approval or disapproval of such
New Exception. Failure to deliver notice of approval of such New Exception shall
be deemed disapproval of the New Exception. If Buyer disapproves such New
Exception, Seller shall notify Buyer within two (2) Business Days thereafter
whether or not Seller can or will cause the removal of such New Exception.
Failure to deliver such notice by Seller shall be deemed Seller’s refusal to
cause the removal of such New Exception. If Seller is unwilling or unable to
cause the removal of such New Exception, Buyer shall have the right within two
(2) Business Days thereafter in which to waive such objection to title and
proceed to Closing, or terminate this Agreement, in which case Section 14(a)
shall apply. Failure by Buyer to deliver notice of waiver shall be deemed
Buyer's objection to title and election to terminate this Agreement. Buyer
agrees that “removal” of a New Exception shall include the Title Company’s
willingness to endorse over such exception or provide affirmative assurance to
Buyer of no loss or damage to Buyer from such New Exception. Purchase and Sale
Agreement Page 5 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas006.jpg]
(j) Survey. As part of the Due Diligence Materials, Seller shall provide Buyer
with a copy of an ALTA/NSPS survey of the Property (the “Survey”). If Buyer
elects ALTA extended coverage title insurance, with survey coverage, Buyer shall
have the right, at its cost, to update, modify, amend or re-certify the Survey
as necessary in order for the Title Company to delete the survey exception from
the Title Policy or to otherwise satisfy Buyer’s objectives. Seller will consent
to the use and update of such Survey by Buyer, at Buyer’s cost. Buyer shall have
the right to object to any matters shown in the Survey no later than six (6)
days prior to the end of the Due Diligence Period in accordance with Section
4(h). Buyer’s receipt of a new or updated Survey shall not be a condition
precedent to Buyer’s obligation to close the escrow. (k) Title Commitment during
Due Diligence Period. Buyer shall use diligent, good faith efforts to obtain
from the Title Company no later than the end of the Due Diligence Period, such
assurances and commitments as to policy form, coverage and endorsements as Buyer
may request for the Title Policy. Delivery of the Approval Notice to Seller
prior to the end of the Due Diligence Period shall constitute Buyer’s approval
of matters affecting title to the Property, including any such matters as are
shown on the Survey, subject to Buyer’s rights under Section 4(h) and any New
Exceptions. Buyer may elect to obtain an owner’s ALTA extended coverage title
insurance policy, and such endorsements as Buyer may require, at Buyer’s cost.
Seller shall execute and deliver to the Title Company the form of owner’s title
affidavit set forth in Exhibit H to this Agreement, with such additions as may
be reasonably requested by the Title Company in order to issue an ALTA extended
coverage title policy to Buyer. Buyer agrees that the assurances given in such
affidavit may be relied on solely by the Title Company in connection with the
issuance of title policies to Buyer and any lender to Buyer, and does not
constitute or contain representations, warranties or statements on which Buyer
or such lender may rely. Without limiting the foregoing, neither Buyer nor any
lender to Buyer shall be an express or implied third party beneficiary of such
affidavit. It shall be a condition to Buyer’s obligation to close the Escrow
that the Title Company not be unwilling or unable to deliver to Buyer as of the
Closing its irrevocable commitment to issue to Buyer its Title Policy consistent
in all material respects with the commitment, if any, made by the Title Company
as of the Approval Date, subject to New Exceptions approved by Buyer. For the
avoidance of doubt, and without limiting the foregoing, if, as of the delivery
of the Approval Notice, Buyer is negotiating with the Title Company as to the
terms, coverage or endorsements to the Title Policy, it shall not be a condition
to Buyer’s obligation to close Escrow that the Title Company agree to such
requests by Buyer or provide the coverage or assurances sought by Buyer. If,
prior to the Approval Date, Buyer fails to obtain a commitment from the Title
Company generally or as to any particular exception or term of the Title Policy
sought by Buyer, Buyer shall be deemed, as of the Approval Date, to have waived
objections to such matters (notwithstanding any further efforts to address such
issues with the Title Company, and notwithstanding any agreement by Seller to
cooperate with Buyer or the Title Company in addressing such matters) and
approved all exceptions to title other than Monetary Liens and subsequent New
Exceptions. (l) Buyer’s Right to Terminate. At any time up to the Approval Date,
Buyer has the unqualified right to terminate this Agreement and obtain a full
refund of the Earnest Money Purchase and Sale Agreement Page 6 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas007.jpg]
(and any interest thereon), subject to Buyer’s obligations to return Due
Diligence Materials to Seller as provided in the Section entitled “Conditions to
Closing.” On or before the end of the Due Diligence Period, if Buyer is
satisfied with its due diligence review of the Property and matters affecting
the Property and wishes to proceed with the acquisition of the Property under
this Agreement, Buyer shall give the Seller written notice of its approval of
the Property and election to proceed under this Agreement (the “Approval
Notice”). If Buyer fails to deliver an Approval Notice to Seller on or before
the end of the Due Diligence Period, Buyer shall be deemed to have elected to
terminate this Agreement, the Agreement shall automatically terminate as of the
end of the Due Diligence Period, and Buyer’s Earnest Money (and any interest
thereon) shall immediately be returned to Buyer. If Buyer timely delivers its
Approval Notice and Remaining Earnest Money Deposit to Seller, the Earnest Money
shall become non-refundable to Buyer except as specifically set forth herein. 5.
Conditions to Closing. (a) Buyer Closing Conditions. The conditions set forth in
this Section 5(a) are conditions precedent to Buyer’s obligation to acquire the
Property (“Buyer Closing Conditions”). The Buyer Closing Conditions are intended
solely for the benefit of Buyer. If any of the Buyer Closing Conditions is not
satisfied, Buyer shall have the right in its sole discretion either to waive the
Buyer Closing Condition and proceed with the acquisition of the Property without
adjustment to the Consideration or terminate this Agreement by written notice to
Seller and the Title Company. (i) Representations and Warranties; Performance.
The representations and warranties of the Seller contained in Addendum II and
not expressly limited to the Effective Date shall be true and correct in all
material respects as of the Closing Date as though made at and as of the Closing
Date, and Seller shall have timely performed all obligations and covenants of
Seller under this Agreement requiring performance prior to the Closing. (ii)
Title Company Commitment. The Title Company (i) shall not have withdrawn or
modified in any material respect its commitment made as of the Approval Date (if
any), to issue the Title Policy as of the Closing, subject to New Exceptions
approved by Buyer, and (ii) shall have committed to issue the Title Policy as of
the Closing without exception for the lien of the Existing Lender. (iii) Tenant
Estoppels. Seller shall have delivered to Buyer the Tenant Estoppels from the
Required Tenants and all other, remaining Tenants (or, as to such other,
remaining Tenants, Seller Estoppels), on or before three (3) Business Days prior
to the Closing Date, as required under Section 8 hereunder. (b) Seller Closing
Conditions. The conditions set forth in this Section 5(b) are conditions
precedent to Seller’s obligation to sell the Property (“Seller Closing
Conditions”). The Seller Closing Conditions are intended solely for the benefit
of Seller. If any of the Seller Closing Conditions is not satisfied, Seller
shall have the right in its sole Purchase and Sale Agreement Page 7 of 36
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas008.jpg]
discretion either to waive the Seller Closing Condition and proceed with the
transaction or terminate this Agreement by written notice to Buyer and the Title
Company. (i) Lender Consent and Agreement. [Intentionally deleted] (ii)
Representations and Warranties; Performance. The representations and warranties
of Buyer contained herein shall be true and correct in all material respects as
of the Closing Date as though made at and as of the Closing Date, and Buyer
shall have timely performed all covenants and obligations of Buyer under this
Agreement requiring performance prior to the Closing. (c) Deemed Approval of
Conditions. In the event that any Party having the right of cancellation
hereunder based on failure of a condition precedent set forth herein does not
inform the other Party and Title Company in writing of the failure of any
condition precedent made for the benefit of such Party prior to the Closing,
such failure shall be deemed to have been waived, effective as of the Closing;
provided that a Party shall not be deemed to have waived any claim for breach of
any representation or warranty by the other Party unless such Party has Actual
Knowledge of such breach prior to Closing, in which case such Party shall be
deemed to have waived any claim for breach of any representation or warranty of
the other Party premised on the event, occurrence or circumstance of which such
Party had Actual Knowledge prior to the Closing. (d) Return of Materials. Upon
termination of this Agreement and the escrow for failure of a condition
precedent or upon termination by Buyer prior to the end of the Due Diligence
Period, and upon Seller’s written request, Buyer shall return to Seller or
otherwise delete or destroy all Due Diligence Materials delivered to Buyer by
Seller. 6. Closing and Escrow. (a) Closing. The Closing shall occur through the
Title Company on the Closing Date. (b) Deposit of Agreement and Escrow
Instructions. The Parties shall promptly deposit a fully executed copy of this
Agreement with Title Company and this Agreement shall serve as escrow
instructions to Title Company for consummation of the transactions contemplated
hereby. Title Company is not a party to this Agreement and its execution and
acknowledgement of this Agreement is solely for the purpose of acknowledging
receipt of a copy of this Agreement, and is not a condition to the effectiveness
of this Agreement as between Buyer and Seller. The Parties agree to execute such
additional escrow instructions as may be appropriate to enable Title Company to
comply with the terms of this Agreement; provided, however, that in the event of
any conflict between the provisions of this Agreement and any supplementary
escrow instructions, the terms of this Agreement shall control unless such
supplementary instructions are signed by both Buyer and Seller and a contrary
intent is expressly indicated in such supplementary instructions. Seller and
Buyer hereby designate Title Company as the “reporting person” for the
transaction pursuant to Section 6045(e) of the Internal Revenue Code and the
regulations promulgated thereunder. Purchase and Sale Agreement Page 8 of 36
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas009.jpg]
(c) Seller’s Deliveries to Escrow. At or before the Closing, Seller shall
deliver to the Title Company, in escrow, the following: (i) the duly executed
and acknowledged Deed; (ii) a duly executed Assignment of Leases; (iii) a duly
executed Bill of Sale; (iv) a duly executed Assignment of Service Contracts and
Warranties; (v) a FIRPTA affidavit (in the form attached as Exhibit E) pursuant
to Section 1445(b)(2) of the Internal Revenue Code of 1986, and on which Buyer
is entitled to rely, that Seller is not a foreign person within the meaning of
Section 1445(f)(3) of the Internal Revenue Code, and any equivalents required by
the state in which the Property is located; (vi) the Title Affidavit; and (vii)
any other instruments, records or correspondence called for hereunder which have
not previously been delivered. (d) Seller’s Deliveries to Buyer. (i) Deliveries
at Closing. At or before the Closing, Seller shall deliver to Buyer the
following: a) operating statements for that portion of the current year ending
at the end of the calendar month preceding the month in which the Closing Date
occurs, provided, however, that if the Closing occurs during the first fifteen
days of a month, the operating statement shall be updated to the end of the
calendar month that is two months prior to the Closing; b) a Rent Roll dated as
of the first day of the month in which the Closing Date occurs; c) subject to
Seller’s obligations in Section 8, duly executed original Tenant Estoppels or
Seller Estoppels, to the extent required hereunder; d) one original form notice
to each Tenant, informing it of this transaction; and e) all keys, combinations
and electronic passwords to the Property. (ii) Deliveries After Closing.
Promptly after closing, Seller shall deliver to Buyer the following, to the
extent they have not already been delivered: a) originals of the Leases, to the
extent available; Purchase and Sale Agreement Page 9 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas010.jpg]
b) copies of all existing plans and specifications in Seller’s possession
relating to the Property, and copies of Seller’s Tenant files; and c) any other
instruments, records or correspondence called for hereunder which have not
previously been delivered, to the extent available. (e) Buyer’s Deliveries to
Escrow. At or before the Closing, Buyer shall deliver or cause to be delivered
in escrow to the Title Company the following: (i) a duly executed Assignment of
Leases; (ii) a duly executed Assignment of Service Contracts and Warranties; and
(iii) the Cash. (f) Deposit of Other Instruments. Seller and Buyer shall each
deposit such other instruments as are reasonably required by Title Company or
otherwise required to close the escrow and consummate the transactions described
herein in accordance with the terms hereof. 7. Closing Adjustments and
Prorations. With respect to the Property, the following adjustments shall be
made, and the following procedures shall be followed: (a) Basis of Prorations.
All prorations shall be calculated as of 12:01 a.m. on the Closing Date, on the
basis of a 365-day year. (b) Items Not to be Prorated. There shall be no
prorations or adjustments of any kind with respect to: (i) Insurance Premiums.
Buyer shall be responsible to obtain insurance covering such risks as Buyer
deems necessary or appropriate, commencing as of the Closing Date. (ii)
Delinquent Rents for Full Months Prior to the Month in which the Closing
Occurred. Delinquent rents for full months prior to the month in which the
Closing occurred shall remain the property of Seller, and Buyer shall have no
claim thereto, whether collected before or after the Closing. Seller shall have
the right to take collection measures against any delinquent Tenant (including
litigation), however Seller shall not seek any remedy which would interfere with
Tenant’s continued occupancy and full use of its premises under such Tenant’s
Lease, or Buyer’s rights to receive Rent with respect to any period from or
after the Closing Date. In the event that Buyer collects any delinquent rents
relating to any period before the Closing Date, Buyer shall promptly pay such
amounts over to Seller in accordance with the procedures set forth in subsection
(d) below. Buyer shall use commercially reasonable efforts to collect such
amounts due from any Tenant; provided that Buyer shall not be required to
interfere with the Tenant’s continued occupancy and full use of its premises
under such Tenant’s Lease, or Purchase and Sale Agreement Page 10 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas011.jpg]
Buyer’s rights to receive Rent or Additional Rent with respect to any period
beginning on the Closing Date (iii) Additional Rents Relating to Full or Partial
Months Prior to the Closing Date. If Additional Rents relating to full or
partial months prior to the Closing Date are not finally adjusted between Seller
and any Tenant until after the Closing Date, then any refund to which any Tenant
may be entitled shall be the obligation of Seller, and any additional amounts
due from any Tenant for such period shall be the property of Seller. Buyer shall
have no obligation with respect to any such refund due to any Tenant and no
claim to any such amounts due from any Tenant, except that Buyer shall promptly
pay to Seller any such delinquent Additional Rent amounts as it actually
collects, in accordance with the procedures set forth in subsection (d) below.
Seller shall have the right to take collection measures against any delinquent
Tenants (including litigation), however Seller shall not seek any remedy which
would interfere with any Tenant’s continued occupancy and full use of its
premises under such Tenant’s Lease, or Buyer’s rights to receive Rent with
respect to any period from or after the Closing Date. If Seller receives any
refund of expenses paid prior to the Closing and relating to a period prior to
the Closing, and such expenses were reimbursed in whole or in part by any
Tenant, Seller shall refund to each Tenant its share of any such refund. Buyer
shall use commercially reasonable efforts to collect such amounts due from any
Tenant; provided that Buyer shall not be required to interfere with any Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rent or Additional Rent with respect to any period
beginning on the Closing Date. (c) Closing Adjustments. Prior to Closing, Seller
shall prepare and deliver to Buyer for review, comment and agreement, a
proration statement for the Property, and each Party shall be credited or
charged at the Closing, in accordance with the following: (i) Rents and
Additional Rents. Seller shall account to Buyer for any Rents and Additional
Rents actually collected by Seller for the rental period in which the Closing
occurs, and Buyer shall be credited for its pro rata share. (ii) Expenses. a)
Prepaid Expenses. To the extent Expenses have been paid prior to the Closing
Date for the rental period in which the Closing occurs, Seller shall account to
Buyer for such prepaid Expenses, and Seller shall be credited for the amount of
such prepaid Expenses applicable to the period after the Closing Date. b) Unpaid
Expenses. To the extent Expenses relating to the rental period in which the
Closing occurs are unpaid as of the Closing Date but are ascertainable, Buyer
shall be credited for Seller’s pro rata share of such Expenses for the period
prior to the Closing Date. Purchase and Sale Agreement Page 11 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas012.jpg]
c) Property Taxes. For purposes of this subsection entitled “Expenses,” and
subject to the limitations described in this subsection, the Title Company shall
pro-rate real property taxes and any special assessments (collectively,
“Property Taxes”) based on the most recent available tax bills. Property Taxes
shall be subject to a post-Closing adjustment once the actual tax bills are
available (to the extent that the same are not available at Closing for the
period in which the Closing occurs); provided, however, that Buyer shall be
solely responsible for any increased taxes resulting from the change in
ownership of the Property from Seller to Buyer or resulting from an increased
tax levy based upon the Consideration paid hereunder. Notwithstanding the
foregoing, to the extent any Tenant is obligated to pay a tax bill directly to
the taxing authority, the amounts payable by such Tenant shall not be prorated
at Closing. If Seller has paid the Property Taxes payable by any such Tenant,
but Seller has not been reimbursed by such Tenant, Buyer shall credit Seller at
Closing for the amount paid by Seller, and Buyer shall thereafter have the right
to collect those Property Taxes directly from such Tenant after the Closing.
(iii) Security Deposits. Seller shall deliver to Buyer all prepaid rents,
security deposits, letters of credit and other collateral actually held by
Seller or any of its Affiliates under any of the Leases, to the extent not
applied by Seller to amounts owing by a Tenant as permitted by the Leases prior
to the Closing Date. (iv) Utilities. Seller shall pay all water, sewer and
utility charges through the date of Closing. (d) Post-Closing Adjustments. After
the Closing Date, Seller and Buyer shall make post-Closing adjustments in
accordance with the following: (i) Non-delinquent Rents. If either Buyer or
Seller collects any non- delinquent Rents or Additional Rents applicable to the
month in which the Closing occurred, such Rents or Additional Rents shall be
prorated as of the Closing Date and paid to the Party entitled thereto within
ten (10) days after receipt. (ii) Delinquent Rents for month in which the
Closing occurred. If either Buyer or Seller collects any Rents or Additional
Rents that were delinquent as of the Closing Date and that relate to the rental
period in which the Closing occurred, then such Rents or Additional Rents shall
be applied in the following order of priority: first, to reimburse Buyer or
Seller for all reasonable out-of-pocket, third- party collection costs actually
incurred by Buyer or Seller in collecting such Rents or Additional Rents
(including the portion thereof relating to the period after the Closing Date);
second, to satisfy such Tenant’s Rent or Additional Rent obligations relating to
the period after the Closing Date; and third, to satisfy such delinquent Rent or
Additional Rent obligations relating to the period prior to the Closing Date.
Seller shall have the right to take collection measures against any delinquent
Tenants (including litigation), however Seller shall not seek any remedy which
Purchase and Sale Agreement Page 12 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas013.jpg]
would interfere with any Tenant’s continued occupancy and full use of its
premises under such Tenant’s Lease, or Buyer’s rights to receive Rent with
respect to any period from or after the Closing Date. Buyer shall use
commercially reasonable efforts to collect such amounts due from any Tenant;
provided that Buyer shall not be required to interfere with any Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rent or Additional Rent with respect to any period
beginning on the Closing Date. (iii) Percentage Rents. To the extent that Buyer
receives any Percentage Rents after the Closing Date that are applicable to the
period of time before the Closing Date (including any such amounts received
after any cut-off date for prorated rents set forth in this Section 7), Buyer
shall render an accounting to Seller with respect to such Percentage Rents and
such Percentage Rents shall be applied in the following order of priority: (i)
first to Buyer for the period covered by such Percentage Rents following the
calendar month in which the Closing occurred until the Tenant under its Lease is
current with respect to all Percentage Rents applicable to periods after the
Closing Date, and all expenses reasonably incurred by Buyer collecting such
rents, (ii) then to Seller and Buyer for the calendar month in which the Closing
occurred with such rents and other similar payments being prorated in the same
manner as otherwise provided in this Section 7 at Closing and on the Closing
Statement, and (iii) then to Seller for the period prior to the month in which
the Closing occurred. If Percentage Rents are based on other than a month-to-
month basis (e.g., on a quarterly or annual basis), Percentage Rents collected
by Buyer after the Closing Date and applicable to the period of time before the
Closing Date shall be prorated as of the Closing Date based on the number of
days in such period for which such Percentage Rents are paid. (iv) Expenses.
With respect to any invoice received by Buyer or Seller after the Closing Date
for Expenses that relate to the period in which the Closing occurred and for
which a proration was not made at the Closing pursuant to the proration
statement delivered to Buyer by Seller prior to the Closing, the Party receiving
such invoice shall give the other Party written notice of such invoice, and the
other Party shall have thirty (30) days to review and approve the accuracy of
any such invoice. If the Parties agree that the invoice is accurate and should
be paid, Seller shall compute Seller’s pro rata share, write a check for that
amount in favor of the vendor, and then send the invoice and check to Buyer, in
which case Buyer agrees that it will pay for its share and forward the invoice
and the two payments to the vendor. (v) Payment of 2018 Expenses by Tenants;
True Up. To the extent that Seller has actually collected any portion of
Expenses from Tenants under the Leases as Additional Rents for calendar year
2018, Seller may retain all such Additional Rents in amounts not to exceed such
Tenants’ share of Expenses actually paid, as determined by the 2018 Stub
Reconciliation (defined below). Within sixty (60) days after the Closing, Seller
shall prepare and deliver to Buyer a reconciliation Expense statement for the
period from and after January 1, 2018, to but not including the Closing Date
(the “2018 Stub Reconciliation”). If the 2018 Stub Purchase and Sale Agreement
Page 13 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas014.jpg]
Reconciliation evidences that Seller under-collected Expenses from Tenants for
such period, Buyer shall pay such amounts to Seller within thirty (30) days
after delivery of the 2018 Stub Reconciliation, and Buyer shall be responsible
to collect such amounts from Tenants. If the 2018 Stub Reconciliation evidences
that Seller has over-collected Additional Rent from Tenants for such period and
Buyer did not receive a credit at Closing for the Expenses to which such
Additional Rents applies, Seller shall pay such over-collected amounts to Buyer
within thirty (30) days after delivery of the 2018 Stub Reconciliation, and
Buyer shall thereafter be responsible for making reimbursement to the Tenants or
applying the same to Expenses in accordance with the Leases. The 2018 Stub
Reconciliation shall be final and binding on the parties as to 2018 Additional
Rent and shall not be subject to modification or adjustment based on subsequent
or later reconciliations prepared by Buyer or required under the Leases. (vi)
Survival of Obligations. The obligations of Seller and Buyer under the
Subsection entitled “Post-Closing Adjustments” shall survive the Closing for a
period of six (6) months from the Closing Date, at which point all such
adjustments shall be made in a final accounting and all prorations hereunder
shall be deemed final for all purposes; provided, however, the final true-up of
2018 Expenses shall be based on the 2018 Stub Reconciliation. (e) Allocation of
Closing Costs. Closing costs shall be allocated as set forth below: (i) Escrow
charges: 50% to Buyer and 50% to Seller. (ii) Recording fees for Deed: 100% to
Buyer. (iii) Title insurance premium for the Title Policy: 100% to Seller for
the premium for standard owner’s coverage in the amount of the Purchase Price,
provided such premium is commercially reasonable and competitive with premiums
charged to Title Company’s national, commercial customers. Buyer shall be
responsible for any amount in excess of such “valued customer” premium charge.
Buyer shall be solely responsible for the cost of survey and extended coverage
and all endorsements other than endorsements obtained by Seller to remove
exceptions Seller agrees to remove, which shall be at Seller’s cost. (iv)
Transfer taxes or deed taxes: 100% to Seller. (v) Survey costs: 100% to Seller
for the initial Survey; 100% to Buyer for updates, modifications and
certification. (vi) Attorneys’ Fees: Each party to pay its own fees. (vii)
Other: According to custom where the Property is located. 8. Tenant Estoppels;
SNDAs. Purchase and Sale Agreement Page 14 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas015.jpg]
(a) Tenant Estoppels. Seller shall use all reasonable efforts to obtain a Tenant
Estoppel from all Tenants. Seller shall deliver completed Tenant Estoppels to
Buyer as they are received by Seller, and shall use all reasonable efforts to
deliver all Tenant Estoppels to Buyer no later than three (3) days prior the
Closing Date. It shall be a condition to Buyer’s obligation to close the
acquisition of the Property that not later than the Closing Date, Seller shall
have delivered to Buyer Tenant Estoppels from the Required Tenants, which Tenant
Estoppels shall (i) be dated no earlier than thirty (30) days prior to the
Closing Date, (ii) conform to the most recent Rent Roll, (iii) allege no
defaults, offsets, or claims against Seller, and (iv) allege no facts that are
inconsistent in any material respect with the representations and warranties of
Seller in this Agreement or the Due Diligence Materials provided by Seller to
Buyer. (b) Seller Estoppels. To the extent Seller obtains Tenant Estoppels from
all Required Tenants, but is unable to obtain Tenant Estoppels, or any items
required to be therein, from the remaining Tenants, Seller shall have the right,
but not the obligation, to deliver to Buyer on the Closing Date a certification
(a “Seller Estoppel”) in the form and on the terms attached hereto as Exhibit I
(or as otherwise provided in Section 8(c) below). If a Seller Estoppel is
tendered by Seller as to a remaining Tenant, Buyer shall be obligated to accept
such Seller Estoppel if such Seller Estoppel (i) is dated no earlier than thirty
(30) days prior to the Closing Date, (ii) conforms to the most recent Rent Roll,
(iii) alleges no defaults, offsets, or claims against Seller, and (iv) alleges
no facts that are inconsistent in any material respect with the representations
and warranties of Seller in this Agreement or the Due Diligence Materials
provided by Seller to Buyer. If Seller is later able to deliver to Buyer a
Tenant Estoppel from any Tenant as to which Seller has provided a Seller
Estoppel, the Seller Estoppel shall be and become null and void as to each
statement of fact or representation that is substantially identical to a similar
fact or representation in the Tenant Estoppel, and to the extent the Tenant
Estoppel covers in all material respects the information covered in the Seller
Estoppel, the Seller Estoppel as to such Tenant shall become null and void. (c)
Form of Tenant Estoppel. Notwithstanding anything in this Agreement, Buyer
agrees that the delivery by a Tenant of an estoppel certificate either (i)
substantially in the form attached to or required under such Tenant’s Lease, or
(ii) on a commercially reasonable, standard form of the Tenant in the case of
any Tenant with a national or regional presence and multiple locations, (iii) on
the form attached hereto as Exhibit F, or (iv) on a form previously delivered to
Landlord or Landlord’s Existing Lender on or after January 1, 2017, a sample of
which is attached hereto as Exhibit G, shall be accepted by Buyer. If and to the
extent Seller delivers a Seller Estoppel to Buyer in connection with such
Tenant, such Seller Estoppel shall be substantially in the form attached hereto
as Exhibit H, or as modified to reflect only the factual information required of
the Tenant under the estoppel certificate required under such Tenant’s Lease, on
such standard form or on such previously delivered form. (d) SNDAs. Seller shall
use commercially reasonable efforts to obtain a Subordination, Non-Disturbance
and Attornment Agreement (“SNDA”) from the Major Tenants. It shall be a Buyer
Closing Condition that not later than five (5) Business Days prior to the
Closing Purchase and Sale Agreement Page 15 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas016.jpg]
Date, Seller shall have delivered to Buyer SNDAs from the Major Tenants, dated
no earlier than thirty (30) days prior to the Closing Date. Prior to the end of
the Due Diligence Period, Buyer shall deliver drafts of SNDAs for each Major
Tenant to Seller for Seller’s review and approval, which Seller shall not
unreasonably withhold so long as such form is a commercially reasonable,
standard form of SNDA; provided, however, if for any reason a Major Tenant is
unwilling or unable to deliver an SNDA in the form prepared by Buyer but is
willing to deliver an SNDA either in the form attached to its Lease or
substantially in the form and on the terms of the SNDAs obtained by Seller in
for the benefit of Keybank National Association, as lender, in connection with
its refinancing of the Property in October 2017 (the “2017 SNDAs”), copies of
which are included in the Due Diligence Materials, then Buyer shall accept such
SNDAs in satisfaction of such Buyer Closing Condition. (e) No Aging Update. If
for any reason the Closing Date is extended as permitted under this Agreement or
by agreement of the Parties, the duration of such extension in the Closing Date
shall not be computed in the calculation of the 30-day aging requirements for
Tenant Estoppels or SNDAs and such aging requirement shall be premised on the
initial, scheduled Closing Date and not the extended Closing Date. 9. Transfer
of Property “As Is”. (a) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER
MADE IN THIS AGREEMENT, BUYER, FOR ITSELF, ITS AGENTS, AFFILIATES, SUCCESSORS
AND ASSIGNS, ACKNOWLEDGES THAT NO SELLER RELATED PARTY HAS MADE ANY ORAL OR
WRITTEN REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTEES WHATSOEVER TO BUYER,
WHETHER EXPRESS OR IMPLIED, REGARDING THE PROPERTY OR ANY CONSTITUENT ELEMENT OF
THE PROPERTY (INCLUDING THE LAND, IMPROVEMENTS AND LEASE) AND, IN PARTICULAR, NO
SUCH REPRESENTATIONS, WARRANTIES, GUARANTIES OR PROMISES HAVE BEEN MADE WITH
RESPECT TO THE PHYSICAL CONDITION OR OPERATION OF THE PROPERTY, TITLE TO OR THE
BOUNDARIES OF THE PROPERTY, SOIL CONDITIONS, THE ENVIRONMENTAL CONDITION OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE PRESENCE, DISCOVERY, RELEASE,
THREATENED RELEASE OR REMOVAL OF HAZARDOUS MATERIALS (INCLUDING, WITHOUT
LIMITATION, THE PRESENCE OF ASBESTOS OR ASBESTOS CONTAINING MATERIALS), THE
ACTUAL OR PROJECTED REVENUE AND EXPENSES FOR THE PROPERTY, THE ZONING AND OTHER
LAWS, REGULATIONS OR RULES APPLICABLE TO THE PROPERTY OR THE COMPLIANCE OF THE
PROPERTY THEREWITH, THE AVAILABILITY OR ADEQUACY OF ENTITLEMENTS OR APPROVALS
FOR DEVELOPMENT OF THE PROPERTY OR ANY PORTION THEREOF, THE USE OR OCCUPANCY OF
THE PROPERTY OR ANY PART THEREOF, OR ANY OTHER MATTER OR THING AFFECTING OR
RELATED TO THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS, AND
SOLELY TO THE EXTENT, SPECIFICALLY SET FORTH IN THIS AGREEMENT. EXCEPT FOR ITS
RELIANCE Purchase and Sale Agreement Page 16 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas017.jpg]
ON THE REPRESENTATIONS AND WARRANTIES OF SELLER SPECIFICALLY SET FORTH HEREIN
AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, BUYER AGREES TO
ACCEPT THE PROPERTY “AS IS, WHERE- IS, AND WITH ALL FAULTS” IN ITS PRESENT
CONDITION, SUBJECT IN THE CASE OF THE REAL PROPERTY TO REASONABLE USE, WEAR AND
TEAR, BETWEEN THE DATE HEREOF AND THE CLOSING DATE, AND FURTHER AGREES THAT
EXCEPT FOR ANY BREACH OF ITS REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET
FORTH HEREIN, SELLER SHALL NOT BE LIABLE FOR ANY PATENT OR LATENT DEFECTS IN THE
PROPERTY OR BOUND IN ANY MANNER WHATSOEVER BY ANY GUARANTEES, PROMISES,
PROJECTIONS, OPERATING STATEMENTS, SETUPS OR OTHER INFORMATION PERTAINING TO THE
PROPERTY MADE, FURNISHED OR CLAIMED TO HAVE BEEN MADE OR FURNISHED BY SELLER OR
ANY SELLER RELATED PARTY, WHETHER ORALLY OR IN WRITING. (b) Buyer’s delivery of
an Approval Notice is Buyer’s acknowledgement that it will have reviewed or have
had adequate time and opportunity to review the Due Diligence Materials and
conduct its diligence review of the Property and matters affecting the Property.
(c) Buyer further acknowledges that certain of the Due Diligence Materials may
have been prepared by parties other than Seller and Seller makes no
representation or warranty of any kind whatsoever, express or implied, as to the
accuracy or completeness of any Due Diligence Materials prepared by third
parties. (d) Buyer acknowledges that it has not relied upon any representations
or warranties by Seller or any Seller Related Party not specifically set forth
herein, and has entered into this Agreement after having made and relied solely
on its own independent investigation, inspections, analyses, appraisals and
evaluations of facts and circumstances. (e) Buyer is an experienced purchaser of
commercial real properties, and has retained, or has access to, advisors and
consultants sophisticated in the purchase of commercial real property. Buyer and
its advisors have experience in acquiring, owning and operating real property in
the nature of the Property. Buyer is familiar with the risks associated with
sale transactions that involve purchases based on limited information,
representations and disclosures. Buyer understands and is freely taking all
risks involved in connection with this transaction. (f) Buyer acknowledges that,
except as specifically set forth herein, Seller hereby specifically disclaims
any warranty or guaranty, oral or written, implied or arising by operation of
law, and any warranty of condition, habitability, merchantability or fitness for
a particular purpose, in respect to the Property. (g) Except for those matters
expressly set forth in this Agreement to survive the Closing and except for the
agreements of Seller and Buyer set forth in the closing documents or otherwise
entered into at the Closing, Buyer agrees that Buyer’s acceptance of the Deed
Purchase and Sale Agreement Page 17 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas018.jpg]
shall be and be deemed to be an agreement by Buyer that Seller has fully
performed, discharged and complied with all of Seller’s obligations, covenants
and agreements hereunder and that Seller shall have no further liability with
respect thereto. (h) AS A MATERIAL INDUCEMENT TO SELLER TO AGREE TO SELL THE
PROPERTY TO BUYER AND TO EXECUTE THIS AGREEMENT, EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED TO THE CONTRARY HEREIN OR IN THE DEED AND OTHER
INSTRUMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT THE CLOSING, OR ANY ACTION
FOR BREACH OF ANY REPRESENTATION, WARRANTY AND/OR COVENANT OF SELLER
SPECIFICALLY SET FORTH HEREIN, BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES,
SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES, ACQUITS AND FOREVER DISCHARGES
THE SELLER RELATED PARTIES FROM ALL CLAIMS, CAUSES OF ACTION, DEMANDS, LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEY’S FEES AND
DISBURSEMENTS WHETHER SUIT IS INSTITUTED OR NOT) WHICH BUYER HAS OR MAY HAVE IN
THE FUTURE ON ACCOUNT OF OR IN ANY WAY ARISING OUT OF THE PROPERTY OR ANY OF ITS
CONSTITUENT ELEMENTS (INCLUDING THE LAND, THE IMPROVEMENTS, THE PERSONAL
PROPERTY, THE GENERAL INTANGIBLES, THE CONTRACTS AND THE LEASE), INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO (I) ALL MATTERS DESCRIBED IN SUBPARAGRAPH
(A), ABOVE AS ACCEPTED BY BUYER IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION,
(II) THE STRUCTURAL AND PHYSICAL CONDITION OF THE REAL PROPERTY OR ITS
SURROUNDINGS, (III) THE FINANCIAL CONDITION OF THE OPERATION OF THE PROPERTY
EITHER BEFORE OR AFTER THE CLOSING DATE, (IV) ANY LAW, ORDINANCE, RULE,
REGULATION, RESTRICTION OR LEGAL REQUIREMENT WHICH IS NOW OR MAY HEREAFTER BE
APPLICABLE TO THE PROPERTY, (V) THE FINANCIAL CONDITION OR STATUS OF TENANT OR
TENANCY FOR THE PROPERTY, (VI) THE ENVIRONMENTAL CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE PRESENCE, DISCOVERY OR REMOVAL OF ANY
HAZARDOUS MATERIALS IN, AT, ABOUT OR UNDER THE PROPERTY OR THE APPLICABILITY TO
THE PROPERTY OF ANY ENVIRONMENTAL LAWS, AS SUCH ACTS MAY BE AMENDED FROM TIME TO
TIME, OR ANY OTHER FEDERAL, STATE OR LOCAL STATUTE OR REGULATION RELATING TO
ENVIRONMENTAL CONTAMINATION AT, IN OR UNDER THE PROPERTY, (VII) THE PRESENCE OR
CONDITION OF UNDERGROUND STORAGE TANKS AT THE PROPERTY, OR THEIR COMPLIANCE WITH
APPLICABLE LAWS, (VIII) ANY OTHER CONDITIONS, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY WHETHER THE
SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE, INCLUDING SPECIFICALLY, BUT
WITHOUT LIMITATION, ANY CLAIM BY BUYER FOR INDEMNIFICATION OR CONTRIBUTION
ARISING UNDER ENVIRONMENTAL LAWS (AS DEFINED IN ADDENDUM I), WHETHER ARISING
BASED ON EVENTS THAT OCCURRED BEFORE, DURING, OR AFTER SELLER’S PERIOD OF
OWNERSHIP OF THE PROPERTY AND WHETHER BASED ON THEORIES OF Purchase and Sale
Agreement Page 18 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas019.jpg]
INDEMNIFICATION, CONTRIBUTION OR OTHERWISE. THE RELEASE SET FORTH IN THIS
SECTION SPECIFICALLY INCLUDES, WITHOUT LIMITATION, ANY CLAIMS BY BUYER UNDER
ENVIRONMENTAL LAWS (AS DEFINED IN ADDENDUM I) OR UNDER THE AMERICANS WITH
DISABILITIES ACT OF 1990, AS ANY OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME
AND ANY REGULATIONS, ORDERS, RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN
CONNECTION WITH SUCH LAWS, REGARDLESS OF WHETHER THEY ARE IN EXISTENCE ON THE
DATE OF THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, SELLER SHALL REMAIN
LIABLE FOR CLAIMS ASSERTED AGAINST SELLER BY THIRD PARTIES UNRELATED TO BUYER,
AND BUYER DOES NOT WAIVE OR RELEASE CLAIMS BUYER MAY HAVE AGAINST SELLER BASED
ON FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SELLER OR ANY
SELLER RELATED PARTY. BUYER SHALL NOT MAKE OR INSTITUTE ANY CLAIMS AGAINST ANY
OF THE SELLER RELATED PARTIES WHICH ARE INCONSISTENT WITH THE FOREGOING. BUYER
AGREES THAT THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH
OF ITS EXPRESSED TERMS AND PROVISIONS. THIS RELEASE INCLUDES CLAIMS OF WHICH
BUYER IS PRESENTLY UNAWARE OR WHICH BUYER DOES NOT PRESENTLY SUSPECT TO EXIST,
WHICH IF KNOWN BY BUYER, WOULD MATERIALLY AFFECT BUYER’S RELEASE TO SELLER. IN
THIS CONNECTION AND TO THE MAXIMUM EXTENT PERMITTED BY LAW, BUYER AGREES AND
ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN TO IT MAY HAVE GIVEN OR MAY
HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES,
DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED
AND UNSUSPECTED, AND BUYER FURTHER AGREES AND ACKNOWLEDGES THAT THE WAIVERS AND
RELEASES HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT
REALIZATION AND THAT BUYER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE,
AND ACQUIT THE SELLER RELATED PARTIES FROM ANY SUCH UNKNOWN CAUSES OF ACTION,
CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES
EXCEPT TO THE EXTENT CAUSED BY FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF SELLER OR ANY SELLER RELATED PARTY. BUYER ACKNOWLEDGES THAT BUYER
HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF BUYER’S SELECTION AND BUYER
IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND AFTER CONSULTATION WITH BUYER’S
COUNSEL. BUYER ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS SECTION 9 AND
DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS OF THIS SECTION
9 ARE A MATERIAL PART OF THIS AGREEMENT. Buyer’s Initials ______ (i) In no event
shall Seller be liable to Buyer for any special, exemplary, punitive or
consequential damages, including, without limitation, loss of profits or
revenue, Purchase and Sale Agreement Page 19 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas020.jpg]




--------------------------------------------------------------------------------



 
[exhibit103florissantpsas021.jpg]
interference with business operations, loss of tenants, lenders, investors,
buyers, diminution in value of the Property, or inability to use the Property,
due to the condition of the Property. (j) THIS SECTION 9 SHALL SURVIVE CLOSING
AND DELIVERY OF THE DEED, OR TERMINATION OF THIS AGREEMENT, AND SHALL BE DEEMED
INCORPORATED BY REFERENCE AND MADE A PART OF ALL DOCUMENTS DELIVERED BY SELLER
TO BUYER IN CONNECTION WITH THE SALE OF THE PROPERTY. 10. Seller’s
Representations and Warranties. (a) General. Seller represents and warrants to
Buyer the matters set forth on Addendum II, which is incorporated herein by this
reference as though fully set forth herein. Other than as expressly contained in
this Agreement and Addendum II, Seller makes no representations or warranties of
any kind relating to the Property or its condition or fitness. Buyer is entitled
to rely on Seller’s representations and warranties notwithstanding Buyer’s
inspection and investigation of the Property, except to the extent that Buyer
has Actual Knowledge on or before the Closing Date that any such representation
or warranty is inaccurate in any material respect, and such inaccuracy did not
result from a Seller R&W Breach (as defined below). (b) Untrue When Given on
Effective Date. Seller shall promptly notify Buyer if, prior to the Closing,
Seller has Actual Knowledge that any representation or warranty of Seller was
inaccurate in any material respect on the Effective Date (a “Seller R&W
Breach”), or was true when given on the Effective Date but became inaccurate in
any material respect after the Effective Date (a “Seller R&W Change”). If, prior
to the Closing, Buyer has Actual Knowledge (whether from Seller or its own
investigation) that a Seller R&W Breach has occurred and Seller is unable to
cure such Seller R&W Breach within ten (10) days after notice from Buyer of such
R&W Breach, such Seller R&W Breach shall be a default on the part of Seller, and
Buyer, in its sole discretion, shall have the right, as its sole and exclusive
remedies, to (i) terminate this Agreement, upon which termination the Earnest
Money (plus interest earned thereon) shall be returned to Buyer, and if such
Seller R&W Breach has resulted in a loss in excess of the Material Damage Floor,
Seller shall pay the Expense Reimbursement to Buyer within ten (10) Business
Days after delivery to Seller of reasonable evidence of the loss sustained by
Buyer and a statement of Buyer’s reimbursable expenses, in which case the
Parties shall have no further rights or obligations under this Agreement except
for those rights and obligations which expressly survive termination of this
Agreement, or (ii) waive such Seller R&W Breach and proceed to Closing. (c) True
When Given; Subsequent Change. If, prior to the Closing, Buyer has Actual
Knowledge (whether from Seller or its own investigation) that a Seller R&W
Change has occurred, such Seller R&W Change was not caused by a material breach
by Seller of its covenants under this Agreement or by an affirmative,
intentional act on the part of Seller which caused such representation and
warranty to become inaccurate in any Purchase and Sale Agreement Page 20 of 36
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas022.jpg]
material respect, and Seller is unable within ten (10) days after notice from
Buyer of such R&W Change to eliminate such inaccuracy, Buyer shall have the
right, as its sole and exclusive remedy, to (i) terminate this Agreement, upon
which termination the Earnest Money (plus interest earned thereon) shall be
returned to Buyer and the Parties shall have no further rights or obligations
under this Agreement except for those rights and obligations which expressly
survive termination of this Agreement, or (ii) waive such Seller R&W Change and
proceed to Closing. If, however, such Seller R&W Change was caused by a material
breach by Seller of its covenants under this Agreement or by an affirmative,
intentional act on the part of Seller which caused such representation and
warranty to become inaccurate in any material respect, such Seller R&W Change
shall constitute a Seller R&W Breach, and if Seller is unable to cure such
Seller R&W Breach within ten (10) days after notice from Buyer of such Seller
R&W Breach, such Seller R&W Breach shall be a default on the part of Seller, and
Buyer, in its sole discretion, shall have the right, as its sole and exclusive
remedies, to (i) terminate this Agreement, upon which termination the Earnest
Money (plus interest earned thereon) shall be returned to Buyer, and if such
Seller R&W Breach has resulted in a loss in excess of the Material Damage Floor,
Seller shall pay the Expense Reimbursement to Buyer within ten (10) Business
Days after delivery to Seller of reasonable evidence of the loss sustained by
Buyer and a statement of Buyer’s reimbursable expenses, in which case the
Parties shall have no further rights or obligations under this Agreement except
for those rights and obligations which expressly survive termination of this
Agreement, or (ii) waive such Seller R&W Breach and proceed to Closing. (d)
Buyer Closes With Knowledge of Inaccuracy. If, prior to the Closing, Buyer has
Actual Knowledge that any representation or warranty of Seller is inaccurate in
any material respect and Buyer consummates the Closing, such representation or
warranty shall be deemed modified by Buyer’s Actual Knowledge. Seller shall be
liable to Buyer for a breach by Seller of any one or more of the representations
and warranties of Seller made herein, only if (i) the breach thereof is first
discovered by Buyer subsequent to Closing, (ii) the claim thereon is asserted by
Buyer to Seller in writing on or before the date one hundred eighty (180) days
after Closing, and (iii) the amount of any such loss, cost, liability, damage
and expense suffered by Buyer (when aggregated with all other amounts for which
Seller may be liable in connection with breaches of its representations,
warranties or covenants under this Agreement) shall exceed the Material Damage
Floor. (e) Subject to Ceiling. In no event shall the amount of any such loss,
cost, liability, damage and expense for which Seller shall be liable under this
Section 10 (when aggregated with all other damages for which Seller may be
liable in connection with breaches of its representations, warranties or
covenants under this Agreement) exceed the Material Damage Ceiling. 11. Buyer’s
Representations and Warranties. Buyer hereby represents and warrants, as of the
Effective Date and as of the Closing Date, to Seller as follows: Purchase and
Sale Agreement Page 21 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas023.jpg]
(a) Buyer is duly organized, validly existing and in good standing under the
laws of the State of its formation, and as of the Closing will be qualified to
do business in the State in which the Property is located. (b) Buyer has full
power and authority to execute and deliver this Agreement and to perform all of
the terms and conditions hereof to be performed by Buyer and to consummate the
transactions contemplated hereby. This Agreement and all documents executed by
Buyer which are to be delivered to Seller at Closing have been duly executed and
delivered by Buyer and are or at the time of Closing will be the legal, valid
and binding obligation of Buyer and enforceable against Buyer in accordance with
its or their respective terms, except as the enforcement thereof may be limited
by applicable Creditors’ Rights Laws. Buyer is not presently subject to any
bankruptcy, insolvency, reorganization, moratorium, or similar proceeding. (c)
The entities and individuals executing this Agreement and the instruments
referenced herein on behalf of Buyer and its constituent entities, if any, have
the legal power, right and actual authority to bind Buyer to the terms and
conditions hereof and thereof. (d) Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated by this
Agreement, nor the compliance with the terms and conditions hereof will violate
or conflict, in any material respect, with any provision of Buyer’s
organizational documents or to Buyer’s Actual Knowledge any statute, regulation
or rule, or, to Buyer’s Actual Knowledge, any injunction, judgment, order,
decree, ruling, charge or other restrictions of any government, governmental
agency or court to which Buyer is subject, and which violation or conflict would
have a material adverse effect on Buyer. Buyer is not a party to any contract or
subject to any other legal restriction that would prevent fulfillment by Buyer
of all of the terms and conditions of this Agreement or compliance with any of
the obligations under it. (e) To Buyer’s Actual Knowledge all material consents
required from any governmental authority or third party in connection with the
execution and delivery of this Agreement by Buyer or the consummation by Buyer
of the transactions contemplated hereby have been made or obtained or shall have
been made or obtained by the Closing Date. Complete and correct copies of all
such consents shall be delivered to Seller. (f) Buyer has made (or will make
prior to the Closing Date) an independent investigation with regard to the
Property, will have ascertained to its satisfaction the extent to which the
Property complies with applicable zoning, building, environmental, health and
safety and all other laws codes and regulations, and Buyer’s intended use
thereof, including without limitation, review and/or approval of matters
disclosed by Seller pursuant to this Agreement. (g) There is no litigation
pending or, to Buyer’s Actual Knowledge, threatened, against Buyer or any basis
therefor that might materially and detrimentally affect the ability of Purchase
and Sale Agreement Page 22 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas024.jpg]
Buyer to perform its obligations under this Agreement. Buyer shall notify Seller
promptly of any such litigation of which Buyer becomes aware. (h) Buyer is not,
nor is any person who owns a controlling interest in or otherwise controls
Buyer, (a) listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or on any other similar list maintained by the OFAC pursuant to
any authorizing statute, Executive Order or regulation (collectively, “OFAC Laws
and Regulations”); or (b) a person either (i) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (ii) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224 (Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), 66 Fed. Reg.
49079 (effective September 24, 2001, and published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
Executive Orders (collectively, the “Executive Orders”). Neither Buyer nor any
of its principals or affiliates is (x) a person or entity with which Seller is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law, or that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Orders, or (y) is directly or
indirectly affiliated or associated with a person or entity listed in the
preceding clause (x). To the best knowledge of Buyer, neither Buyer nor any of
its principals or affiliates, nor any brokers or other agents acting in any
capacity in connection with the transactions contemplated herein (I) directly or
indirectly deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Orders, (II)
directly or indirectly engages in any transaction in violation of any Laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering or (III) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law. As used
herein, “Anti-Terrorism Law” means the OFAC Laws and Regulations, the Executive
Orders and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56,
115 Stat. 272 (2001), as amended. 12. Risk of Loss. (a) Notice of Loss. If,
prior to the Closing Date, any portion of the Property suffers a Minor or Major
Loss, Seller shall immediately notify Buyer of that fact, which notice shall
include sufficient detail to apprise Buyer of the current status of the Property
following such loss. (b) Minor Loss. Buyer’s obligations hereunder shall not be
affected by the occurrence of a Minor Loss, provided that: (i) upon the Closing,
there shall be a credit against the Consideration equal to the amount of any
insurance proceeds or condemnation awards collected by Seller as a result of
such Minor Loss (net of any amounts applied to restoration and reasonable
expenses incurred by Seller in collecting such proceeds or awards), plus the
amount of any insurance deductible; or (ii) insurance or condemnation proceeds
available to Seller are sufficient to cover the cost of restoration and the
insurance carrier has admitted Purchase and Sale Agreement Page 23 of 36
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas025.jpg]
liability for the payment of such costs. If all or part of the proceeds or
awards have not been collected as of the Closing, then Seller’s right, title and
interest to such proceeds or awards shall be assigned to Buyer at the Closing,
together with a credit against the Consideration in the amount of any insurance
deductible. This provision shall not limit any of the Buyer’s repair obligations
under the Leases. If there is a Minor Loss and insurance coverage as set forth
above is not available, Buyer shall have the same rights as if it was a Major
Loss. (c) Major Loss. In the event of a Major Loss, Buyer may, at its option to
be exercised by written notice to Seller within twenty (20) days of Seller’s
notice to Buyer of the occurrence thereof, elect to either (i) terminate this
Agreement, or (ii) consummate the acquisition of the Property for the full
Consideration, subject to the following. If Buyer elects to proceed with the
acquisition of the Property, then the Closing shall be postponed if necessary,
to occur on the later of the then-scheduled Closing Date or the date which is
ten (10) Business Days after Buyer makes such election and, upon the Closing,
Buyer shall be given a credit against the Consideration equal to the amount of
any insurance proceeds or condemnation awards collected by Seller as a result of
such Major Loss (net of any amounts applied to restoration and reasonable
expenses incurred by Seller in collecting such proceeds or awards), plus the
amount of any insurance deductible. If the proceeds or awards have not been
collected as of the Closing, then Seller’s right, title and interest to such
proceeds or awards shall be assigned to Buyer, and Seller will cooperate with
Buyer as reasonably requested by Buyer in the collection of such proceeds or
award. If Buyer fails to give Seller notice within such twenty (20)-day period,
then Buyer will be deemed to have elected to terminate this Agreement. If the
Agreement is not terminated, Buyer shall be responsible for performance by Buyer
as “landlord” under the Leases, including any repair obligations of landlord,
and nothing herein shall limit Buyer’s repair obligations or other obligations
under the Leases. 13. Seller’s Continued Operation of the Property. (a) General.
Except as otherwise contemplated or permitted by this Agreement or approved by
Buyer in writing, from the Effective Date to the Closing Date, Seller will
operate, maintain and repair the Property in a prudent manner, in the ordinary
course of business, on an arm’s-length basis and consistent with its past
practices. (b) Actions Requiring Buyer’s Consent. Notwithstanding the above
terms of this Section, from the Approval Date until the Closing Date, Seller
shall not, without the prior written approval of Buyer, which approval shall not
be unreasonably withheld or delayed, take any of the following actions except as
required by law or existing contractual obligations of Seller: (i) Leases.
Execute any new Lease or renew the Lease; or bring an action to enforce the
Lease; or terminate the Lease; or modify or waive any material term of the
Lease; provided, however, that if Seller has delivered notice to Buyer of
Seller’s request for Buyer’s approval and Buyer has not responded to Seller’s
request for Purchase and Sale Agreement Page 24 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas026.jpg]
approval within four (4) Business Days after receipt, then Buyer shall be deemed
to have approved the Lease activity in question; or (ii) Contracts. Except as
otherwise required under this Agreement, enter into, execute or terminate any
easement agreement, management agreement or any lease, contract, agreement or
other commitment of any sort (including any contract for capital items or
expenditures), with respect to the Property that will survive the Closing and be
binding on Buyer or the Property after the Closing; provided, however, that if
Seller has delivered notice to Buyer of Seller’s request for Buyer’s approval
and Buyer has not responded to Seller’s request for approval within four (4)
Business Days from receipt, then Buyer shall be deemed to have approved the
activity in question. (c) Tenant Improvement Allowances and Leasing Commissions.
(i) New Leases, Renewals, Modifications. In connection with any new lease, or
any renewal of a lease or modification of any existing Lease which extends the
term or expands the premises under such Lease other than under an option or
right governed by subsections (c)(iii) or (c)(iv) below, and is entered into
between the Effective Date and the Closing, Tenant Improvement Allowances and
Leasing Commissions in connection with any such new lease, renewal or
modification, shall be prorated between Buyer and Seller in proportion to the
ratio between the portion of the new lease term or renewal term which occurs
prior to the Closing Date and the portion of the new lease term or renewal term
which occurs after the Closing Date. (ii) Existing Leases. Subject to
subsections (c)(iii) through (c)(vi) below, Seller shall be responsible for
Tenant Improvement Allowances and Leasing Commissions for all Leases (and
amendments thereto) entered into prior to the Effective Date, and Seller’s
obligations with respect thereto shall survive the Closing. (iii) Tenant Rights
Under Existing Leases. If, during the period between the Effective Date and the
Closing Date, any Tenant shall exercise an option or right under an existing
Lease to renew the Lease, extend the term of the Lease, or expand its premises,
any obligation for Tenant Improvement Allowances and Leasing Commissions
associated with the exercise of such option or right shall be prorated between
Seller and Buyer in proportion to the ratio between the portion of the extended
lease term resulting from the exercise of the option which occurs prior to the
Closing Date and the portion thereof which occurs after the Closing Date. (iv)
Post-Closing Extensions, Renewals, Modifications. If, on or after the Closing
Date, any Tenant shall exercise an option or right under an existing Lease to
renew the Lease, extend the term of the Lease, or expand its premises, any
obligation for Tenant Improvement Allowances and Leasing Commissions Purchase
and Sale Agreement Page 25 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas027.jpg]
associated with the exercise of such option or right shall be the responsibility
of Buyer. (d) Major Tenant Intent; Obligation to Notify Buyer. If Seller is
notified after the Effective Date in writing that any Major Tenant intends to
cease operations from the Property or that it intends to file for bankruptcy
protection from its creditors, Seller shall promptly inform Buyer of the same.
(e) Pet Supplies Plus Lease. Seller anticipates entering into a lease for Pet
Supplies Plus (the “PSP Lease”) shortly before or after the Effective Date.
Seller shall deliver a copy of such lease to Buyer promptly upon its execution
and Buyer shall have until the end of the Due Diligence Period in which to
review such Lease; provided, if such Lease is delivered to Buyer fewer than ten
(10) Business Days prior to the end of the Due Diligence Period, Buyer shall
have ten (10) Business Days from receipt of such Lease in which to review such
Lease. Buyer shall deliver written notice of its approval or disapproval of such
Lease within such 10-Business Day period. If Buyer disapproves such Lease, this
Agreement shall terminate and Section 14(a) shall apply. Failure by Buyer to
timely approve or disapprove such Lease within such 10-Business Day period shall
be deemed to be Buyer’s approval of such Lease. Seller shall be responsible for
and shall pay the Tenant Improvement Allowance and Leasing Commission associated
with such Lease; provided, if such payments are not due and payable prior to
Closing, Buyer shall receive a credit against the Consideration in the amount of
such Tenant Improvement Allowance and Leasing Commission. If Buyer approves (or
is deemed to have approved) the PSP Lease and the tenant’s obligation to pay
rent under the PSP Lease has not commenced prior to the Closing, the following
terms, conditions and obligations of the Parties shall apply: (i) One Hundred
Fifty-Nine Thousand Seven Hundred Eighty-Six and No/100ths Dollars ($159,786.00)
of the Consideration shall be held in escrow with the Title Company and shall
not be disbursed to Seller at Closing (the “Rent Holdback Amount”). The Parties
shall instruct the Title Company to hold the Rent Holdback Amount in a federally
insured interest-bearing account with interest accruing thereon for the account
of Seller. (ii) If the tenant’s obligation to pay rent under the PSP Lease
commences on or prior to January 1, 2019, the Rent Holdback Amount, plus accrued
interest, shall be immediately released to Seller. (iii) If the tenant’s
obligation to pay rent under the PSP Lease has not commenced on or prior to
January 1, 2019, then beginning on January 1, 2019, and on the first day of each
month thereafter through the earlier to occur of (A) December 1, 2019, and (B)
the date that the tenant’s obligation to pay rent under the PSP Lease commences,
Buyer shall have the right to receive (and the Title Company shall release to
Buyer) from the Rent Holdback Amount funds in an amount equal to Thirteen
Thousand Three Hundred Fifteen and 50/100ths Dollars ($13,315.50) (each, a
“Monthly Rent Payment”). Purchase and Sale Agreement Page 26 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas028.jpg]
(iv) Any Monthly Rent Payment released to Buyer for the month in which the
tenant’s obligation to pay rent under the PSP Lease commences shall be prorated
(based on a 30 day month) between Buyer and Seller as of the date that the
tenant’s obligation to pay rent under the PSP Lease commences, and Buyer shall
immediately pay to Seller Seller’s pro rata share. Upon the commencement of the
tenant’s obligation to pay rent under the PSP Lease, Buyer shall no longer have
the right to draw on the Rent Holdback Amount and any remaining Rent Holdback
Amount held by Title Company, plus accrued interest, shall be immediately
released to Seller. (v) Buyer shall provide Seller written notice immediately
following the date that the tenant’s obligation to pay rent under the PSP Lease
commences, and such notice shall specify the actual date that the tenant’s
obligation to pay rent under the PSP Lease commenced. (vi) In connection with
any release of or from the Rent Holdback Amount contemplated hereunder, the
Parties shall cooperate and shall execute any documents required by the Title
Company in connection with such release. (vii) Buyer shall not amend or modify
the PSP Lease in any way that will affect or delay the rent commencement date
without the prior written consent of Seller, which consent Seller shall have the
right to grant or withhold in its sole and absolute discretion. In addition, if
the rent commencement date under the PSP Lease fails to occur or is otherwise
delayed as a result of (either in whole or in part) Buyer’s breach of its
obligations under the PSP Lease or this Section, the rent commencement date
shall for all purposes be deemed to have occurred on the date that it would have
occurred but for Buyer’s breach (and any remaining Rent Holdback Amount held by
the Title Company as of such date, plus accrued interest, shall be immediately
released to Seller and Buyer shall immediately reimburse Seller for any funds
received by Buyer from the Rent Holdback Amount that are applicable to periods
after such date). (viii) Any costs or fees charged by the Title Company in
connection with providing services related to the Rent Holdback Amount and/or
disbursements/releases shall be split evenly between Buyer and Seller. (ix) The
obligations of the Parties under this Section 13(e) shall survive the Closing.
14. Non-Consummation of the Transaction. If the transaction is not consummated
on or before the Closing Date, the following provisions shall apply: (a) No
Default. If the purchase and sale of the Property under this Agreement is not
consummated for a reason other than a default by one of the Parties, then (i)
the Title Company and each Party shall return to the depositor thereof the
Earnest Money and all other funds and items which were deposited hereunder; and
(ii) Seller and Buyer shall each bear one-half of any Escrow cancellation
charges. Any return of funds or other items by the Title Company or any Party as
provided herein shall not relieve either Party of any liability it may have for
its wrongful failure to close. Purchase and Sale Agreement Page 27 of 36
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas029.jpg]
(b) Default by Seller. If the transaction is not consummated as a result of a
default by Seller, then Buyer, as its sole and only remedies hereunder, to the
exclusion of all other potential remedies under this Agreement, at law or in
equity, may either (i) terminate this Agreement by delivery of notice of
termination to Seller, whereupon (A) the Earnest Money plus interest accrued
thereon shall be immediately returned to Buyer, and (B) Seller shall pay to
Buyer its Expense Reimbursement, in which case neither Party shall have any
further rights or obligations hereunder other than those rights and obligations
which expressly survive termination of this Agreement; or (ii) continue this
Agreement pending Buyer’s action for specific performance, provided, however,
that any such action for specific performance shall not include an action for
damages and shall be filed and served by Buyer within forty-five (45) days of
the date which is the later of (x) the termination of this Agreement by Seller,
or (y) the date on which Buyer has Actual Knowledge of the event or occurrence
comprising the alleged default on the part of Seller, it being the intent of the
Parties hereto that any failure of Buyer to meet the time deadline set for
filing shall be deemed to be Buyer’s election to waive and relinquish any rights
to enforce specific performance of this Agreement. Notwithstanding anything to
the contrary in this Agreement, (i) in no event shall Seller be liable to Buyer
in connection with any breach or default on the part of Seller under this
Agreement for any special, exemplary, punitive or consequential damages,
including, without limitation, loss of profits or revenue, interference with
business operations, loss of tenants, lenders, investors, buyers, diminution in
value of the Property, or inability to use the Property, and (ii) in no event or
circumstance shall any of the members, partners, employees, representatives,
officers, directors, agents, advisors, property management company, affiliated
or related entities of Seller or Seller’s property management company
(collectively, the “Seller Parties”) have any personal liability under this
Agreement. Buyer’s Initials (c) Default by Buyer. If the Closing does not occur
as a result of a default by Buyer, then (i) Buyer shall pay all escrow
cancellation charges, (ii) to the extent it has not previously been delivered to
Seller, the Title Company shall deliver the Earnest Money to Seller as its full
and complete liquidated damages and its sole and exclusive remedy for Buyer’s
default (provided that this provision shall not limit the Seller’s right to
enforce Buyer’s obligations pursuant to Sections 4(c), 15(f) and 15(l), and to
obtain monetary damages from Buyer pursuant to those provisions above and beyond
any amounts collected pursuant to this liquidated damages provision), and (iii)
this Agreement shall terminate. If the transaction is not consummated because of
a default by Buyer, the Earnest Money together with the interest accrued thereon
shall be paid to and retained by Seller as liquidated damages. THE PARTIES HAVE
AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A DEFAULT BY BUYER, WOULD
BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING
THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN
AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S
DAMAGES (IN ADDITION TO ANY FEES AND COSTS TO WHICH SELLER IS ENTITLED UNDER
SECTION 15(l)) AND AS SELLER’S EXCLUSIVE REMEDY AGAINST BUYER, AT Purchase and
Sale Agreement Page 28 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas030.jpg]




--------------------------------------------------------------------------------



 
[exhibit103florissantpsas031.jpg]
LAW OR IN EQUITY, IN THE EVENT OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF
BUYER; PROVIDED, HOWEVER, NOTHING HEREIN SHALL RELIEVE BUYER OF THE INDEMNITY
OBLIGATIONS OF BUYER UNDER SECTIONS 4(c) AND 15(f), WHICH EXPRESSLY SURVIVE THE
TERMINATION OF THIS AGREEMENT. Notwithstanding anything to the contrary
contained in this Section 14(c), in the event of (i) Buyer’s default under this
Agreement, (ii) a termination of this Agreement by Buyer, or (iii) a termination
of this Agreement by Seller as a result of a default on the part of Buyer,
Seller shall have all remedies available at law or in equity if subsequent to or
in connection with any of the foregoing events in subphrases (i), (ii) or (iii)
Buyer or any Person related to or affiliated with Buyer asserts any claims or
right to the Property that (x) delays or prevents Seller from having clear,
indefeasible, and marketable title to the Property or (y) constitutes slander of
title to the Property. In all other events, Seller’s remedies shall be limited
to those described in this Section 14(c) and Sections 4(c), 15(f) and 15(l)
hereof. INITIALS: Seller _____ Buyer _____ (d) In no event or circumstance shall
any of the members, partners, employees, representatives, officers, directors,
agents, advisors, property management company, affiliated or related entities of
Buyer or Buyer’s property management company (collectively, the “Buyers
Parties”) have any personal liability under this Agreement. 15. Miscellaneous
(a) Disclosure of Transaction. Except as may be permitted in Section 15(o)
below, prior to Closing neither Party shall publicly announce or discuss the
execution of this Agreement or the transaction contemplated hereby without the
prior written consent of the other Party, which shall not be unreasonably
withheld. Notwithstanding the foregoing, nothing herein shall limit or restrict
any public announcement or notification which Seller or any Affiliate is
required to make under the applicable provisions of the Securities Act of 1933,
as amended, and the Securities Exchange Act of 1934, as amended and the rules
and regulations adopted by the Securities and Exchange Commission thereunder.
(b) Possession. Possession of the Property shall be delivered to Buyer upon the
Closing. (c) Force Majeure. Seller’s corporate headquarters are located in San
Mateo, California. If during the term of this Agreement, there occurs a Force
Majeure Event (a fire or other casualty, act of God, riot or other civil
disturbance, or any other event out of the control of Seller that prevents
Seller from having access to and use of its headquarters facility for the
conduct of its operations), Seller shall have the right, exercisable by written
notice to Buyer within five (5) Business Days of the date of the Force Majeure
Event, to extend any period for Seller’s performance hereunder by a period of
time equal to the time that Seller reasonably anticipates that it will be unable
to use its headquarters, but not to exceed fourteen (14) days. Purchase and Sale
Agreement Page 29 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas032.jpg]




--------------------------------------------------------------------------------



 
[exhibit103florissantpsas033.jpg]




--------------------------------------------------------------------------------



 
[exhibit103florissantpsas034.jpg]
(d) Tax Protest. If, as a result of any tax protest or otherwise, there is any
refund or reduction of real property or other tax or assessment relating to the
Property applicable to the period prior to Closing, Seller shall be entitled to
receive or retain such refund or the benefit of such reduction, less equitable
prorated costs of collection and subject to the rights of Tenants under Leases
as to any such refunds. To the extent any such tax protest or proceeding is
ongoing as of the Closing, Seller shall have the right, but not the obligation,
to continue to pursue such protest or proceeding following the Closing, but only
to the extent that it applies to the pre-Closing tax periods. (e) Notices. Any
notice, consent or approval required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given upon (i)
delivery of email on a Business Day prior to 5:00 p.m. local time at the
location of the recipient’s mailing address (otherwise, the next following
Business Day) (provided that such email contains in all uppercase letters the
words “OFFICIAL NOTICE” in the subject line and generates no “out of office
receipt” or other message that such delivery was ineffective or delayed), (ii)
personal delivery, (iii) confirmed telecopy delivery on a Business Day prior to
5:00 p.m. local time at the location of the Property (otherwise, the next
following Business Day), or (iv) one (1) Business Day after being deposited with
Federal Express, DHL Worldwide Express or another reliable overnight courier
service prior to the specified delivery deadline for guaranteed next-business
day service, specifying an address to which such courier makes overnight
deliveries. A notice, consent or approval sent in the above manner by counsel to
a Party (whether or not identified below as a “copy to” recipient) shall
constitute effective delivery of such notice, consent or approval and shall be
binding on such Party as if sent by such Party. If to Buyer: If to Seller:
Polimeni International LLC TNP SRT Portfolio II, LLC 600 Old Country Rd. Suite
425 c/o Glenborough, LLC Garden City N.Y. 11530 66 Bovet Road, Suite 100 Att.
Michael Polimeni San Mateo, CA 94402 Fax No.: 516-740-0804 Attention: Alan
Shapiro Email: mpolimeni@polimeni.com Fax No.: 650-343-9690 Email:
alan.shapiro@glenborough.com with a copy to: with a copy to: Stephan Garber,
Esq. TNP SRT Portfolio II, LLC 600 Old Country Road, Suite 425 c/o Glenborough,
LLC Garden City, NY 66 Bovet Road, Suite 100 Fax No.: 516-740-0804 San Mateo, CA
94402 Email: sgarber@polimeni.com Attention: G. Lee Burns, Jr. Fax No.:
650-343-9690 Email: chip.burns@glenborough.com Purchase and Sale Agreement Page
30 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas035.jpg]
(f) Brokers and Finder. Seller has engaged Seller’s Broker to act as Seller’s
representative in this transaction, and Seller has sole responsibility for the
payment of any amounts due to Seller’s Broker as a result of this transaction,
pursuant to a separate written agreement. Except as set forth in the preceding
sentences of this paragraph, neither Party has had any contact or dealings
regarding the Property, or any communication in connection with the subject
matter of this transaction through any real estate broker or other person who
can claim a right to a commission or finder’s fee in connection with the
transactions contemplated in this Agreement. In the event that any broker or
finder perfects a claim for a commission or finder’s fee based upon any such
contact, dealings or communication, the Party through whom the broker or finder
makes its claim shall be responsible for said commission or fee and shall
indemnify and hold harmless the other Party from and against all liabilities,
losses, costs and expenses (including reasonable attorneys’ fees) arising in
connection with such claim for a commission or finder’s fee. The provisions of
this subsection shall survive the Closing or the termination of this Agreement.
(g) Successors and Assigns. Subject to the following, this Agreement shall be
binding upon, and inure to the benefit of, the Parties and their respective
successors, heirs, administrators and assigns. Buyer shall have the right, (i)
with notice to Seller delivered no later than two (2) Business Days prior to the
Closing Date, but without Seller’s consent, to assign this Agreement to an
Affiliate of Buyer (without thereby releasing assignor of its obligations and
liabilities under this Agreement) and (ii) with notice to Seller delivered no
later than two (2) Business Days prior to the Closing Date, and subject to
receipt of Seller’s prior written consent, at Seller’s sole and absolute
discretion, to assign its right, title and interest in and to this Agreement to
one or more assignees other than an Affiliate of Buyer (without thereby
releasing assignor of its obligations and liabilities under this Agreement). Any
such assignee(s) shall execute and deliver to Seller a written assignment
prepared by Buyer and reasonably acceptable to Seller, pursuant to which such
assignee assumes all obligations of Buyer, without releasing Buyer from any
obligation hereunder. Seller shall have the right, with notice to Buyer but
without Buyer’s consent, to transfer the Property to an Affiliate of Seller and
in connection therewith, assign its interest in this Agreement. (h) Amendments.
Except as otherwise provided herein, this Agreement may be amended or modified
only by a written instrument executed by Seller and Buyer. (i) Governing Law.
The substantive laws of the State in which the Property is located, without
reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Agreement and the Transaction Documents.
(j) Merger of Prior Agreements. This Agreement and the Addenda, Exhibits and
Schedules hereto constitute the entire agreement between the Parties and
supersede all prior agreements and understandings between the Parties relating
to the subject matter hereof. (k) Time for Performance. Any time deadlines
contained herein shall be calculated by reference to calendar days unless
otherwise specifically noted. For notice purposes hereunder, days shall be
deemed to end at 5:00 P.M. California time. In the event that any Purchase and
Sale Agreement Page 31 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas036.jpg]
time periods for performance hereunder fall on a day that is not a Business Day,
the date for performance shall be the next following Business Day. (l)
Enforcement. If either Party fails to perform any of its obligations under this
Agreement or if a dispute arises between the Parties concerning the meaning or
interpretation of any provision of this Agreement, then the defaulting Party or
the Party not prevailing in such dispute shall pay any and all costs and
expenses incurred by the other Party on account of such default and/or in
enforcing or establishing its rights hereunder, including, without limitation,
arbitration or court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Agreement shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Agreement and to survive and not be merged into any such judgment. (m)
Time of the Essence. THE TIME FRAMES AND DEADLINES FOR PERFORMANCE IN THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE TIME FRAMES AND DEADLINES SET
FORTH IN SECTIONS 2, 3 AND 4 WITH RESPECT TO THE EARNEST MONEY, TITLE APPROVAL
AND DILIGENCE REVIEW) HAVE BEEN NEGOTIATED BY THE PARTIES AND ARE A MATERIAL
PART OF THE CONSIDERATION BETWEEN THE PARTIES. THE PARTIES HERETO AGREE THAT
TIME IS OF THE ESSENCE WITH RESPECT TO THIS AGREEMENT, AND ALL OF THE TIME
FRAMES AND DEADLINES SET FORTH IN THIS AGREEMENT. INITIALS: Seller _____ Buyer
_____ (n) Severability. If any provision of this Agreement, or the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect. (o) Confidentiality. Buyer
and Seller shall each maintain as confidential any and all material or
information about the other, or in the case of Buyer and its agents, employees,
consultants and contractors, about the Property, and shall not disclose such
information to any third party, except, in the case of information about the
Property or the Seller, to Buyer’s investment bankers, investors, lender or
prospective lenders, insurance and reinsurance firms, attorneys, environmental
assessment and remediation service firms and consultants, as may be reasonably
required for the consummation of this transaction and/or as required by law. (p)
Counterparts. This Agreement may be executed in counterparts or duplicate
originals, each of which shall be deemed an original but all or which together
shall constitute as one and the same instrument, and which shall be the official
and governing version in the interpretation of this Agreement. This Agreement
may be executed and delivered by facsimile or electronic transmission and the
Parties agree that such facsimile Purchase and Sale Agreement Page 32 of 36
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas037.jpg]




--------------------------------------------------------------------------------



 
[exhibit103florissantpsas038.jpg]




--------------------------------------------------------------------------------



 
[exhibit103florissantpsas039.jpg]
or electronic (e.g., pdf) execution and delivery shall have the same force and
effect as delivery of an original document with original signatures, and that
each Party may use such facsimile or electronic signatures as evidence of the
execution and delivery of this Agreement by the Parties to the same extent that
an original signature could be used. (q) Joint and Several Liability. If Buyer
is composed of more than one Person, then each such Person comprising Buyer
shall be jointly and severally liable for the obligations, covenants and
agreements created by or arising out of this Agreement. (r) Addenda, Exhibits
and Schedules. All addenda, exhibits and schedules referred to herein are,
unless otherwise indicated, incorporated herein by this reference as though set
forth herein in full. The Exhibits, Addenda and Schedules to this Agreement are:
Exhibit A – Deed Exhibit B – Assignment and Assumption of Leases Exhibit C –
Bill of Sale Exhibit D – Assignment and Assumption of Service Contracts,
Warranties and other General Intangibles Exhibit E – Certificate of Transferor
Other than an Individual (FIRPTA Affidavit) Exhibit F – Form of Tenant Estoppel
Exhibit G – Form of Tenant Estoppel (Sample) Exhibit H – Form of Seller Estoppel
Exhibit I – Form of Seller Title Affidavit Addendum I – Definitions Addendum II
– Seller’s Representations and Warranties Schedule 1 – Due Diligence Materials
Schedule 2 – Description of Land Schedule 3 – Assumed Service Contracts Schedule
4 – Environmental Reports Schedule 5 – Rent Roll Schedule 6 – Exceptions to
Seller Representations and Warranties (s) Construction. Headings at the
beginning of each section and subsection are solely for the convenience of the
Parties and are not a part of the Agreement. Whenever required by the context of
this Agreement, the singular shall include the plural and the masculine shall
include the feminine and vice versa. This Agreement shall not be construed as if
it had been prepared by one of the Parties, but rather as if both Parties had
prepared the same. (t) Tax Free Exchange. As an accommodation to Buyer, Seller
agrees to cooperate with Buyer to accomplish an I.R.C. Section 1031 like kind
tax deferred exchange, provided that the following terms and conditions are met;
(i) Buyer shall give Seller notice of any desired exchange not later than five
(5) days prior to the Closing Date; (ii) Seller shall in no way be liable for
any additional costs, fees and/or expenses relating to the exchange; (iii) if,
for whatever reason, the Closing does not occur, Seller shall have no
responsibility Purchase and Sale Agreement Page 33 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas040.jpg]
or liability to the third party involved in the exchange transaction, if any;
and (iv) Seller shall not be required to make any representations or warranties
nor assume or incur any obligations or personal liability whatsoever in
connection with the exchange transaction. Buyer indemnifies and agrees to hold
Seller and each Seller Related Party harmless from and against any and all
causes, claims, demands, liabilities, costs and expenses, including attorneys’
fees, as a result of or in connection with any such exchange. As an
accommodation to Seller, Buyer agrees to cooperate with Seller to accomplish an
I.R.C. Section 1031 like kind tax deferred exchange, provided that the following
terms and conditions are met; (i) Seller shall give Buyer notice of any desired
exchange not later than five (5) days prior to the Closing Date; (ii) Buyer
shall in no way be liable for any additional costs, fees and/or expenses
relating to the exchange; (iii) if, for whatever reason, the Closing does not
occur, Buyer shall have no responsibility or liability to the third party
involved in the exchange transaction, if any; and (iv) Buyer shall not be
required to make any representations or warranties nor assume or incur any
obligations or personal liability whatsoever in connection with the exchange
transaction. Seller indemnifies and agrees to hold Buyer harmless from and
against any and all causes, claims, demands, liabilities, costs and expenses,
including attorneys’ fees, as a result of or in connection with any such
exchange. [Signatures on following page] Purchase and Sale Agreement Page 34 of
36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas041.jpg]
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above. SELLER: TNP SRT PORTFOLIO II, LLC, a Delaware limited
liability company By: Name: Title: BUYER: POLIMENI INTERNATIONAL LLC, a New York
limited liability company By: Name: Michael Polimeni Title: Authorized Signatory
Purchase and Sale Agreement Page 35 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas042.jpg]




--------------------------------------------------------------------------------



 
[exhibit103florissantpsas043.jpg]




--------------------------------------------------------------------------------



 
[exhibit103florissantpsas044.jpg]
First American Title Insurance Company The undersigned executes this Agreement
for the purpose of acknowledging its agreement to serve as escrow agent in
accordance with the terms of this Agreement and to acknowledge receipt of a
fully executed copy of the Agreement. First American Title Insurance Company By:
________________________ Its: ________________________ Purchase and Sale
Agreement Page 36 of 36 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas045.jpg]
EXHIBIT A DEED Space Above This Line for Recorder’s Use SPECIAL WARRANTY DEED
THIS DEED, made and entered into as of , 20 , by and between TNP SRT PORTFOLIO
II, LLC, a Delaware limited liability company (“Grantor”), whose mailing address
is: 66 Bovet Road, Suite 100, San Mateo, CA 94402, and , a (“Grantee”), whose
mailing address is: ; WITNESSETH, for and in consideration of the sum of Dollars
($ ) and other good and valuable consideration, receipt of which is hereby
acknowledged; Grantor does hereby sell and convey to Grantee and Grantee’s
successors and assigns, the following described real property in St. Louis
County, Missouri, to wit: SEE ATTACHED LEGAL DESCRIPTION IN EXHIBIT A; SUBJECT
TO: (a) liens, encumbrances, covenants, conditions, restrictions, rights of way,
easements, reservations and other matters of record or otherwise appearing on
the land, and (b) taxes and assessments, general and special, not now due and
payable; TO HAVE AND TO HOLD the same, together with all rights, immunities,
privileges and appurtenances, unto Grantee and Grantee’s successors and assigns,
forever; And the Grantor hereby covenants that it is lawfully seized of an
indefeasible estate in fee simple to these premises, and may convey the same;
that these premises are free from all encumbrances except as set forth above,
and that Grantor will warrant and defend the title to these premises unto the
Grantee, and Grantee’s successors and assigns, forever, against the lawful
claims of all persons claiming through the Grantor, and none other. [Signature
Page Follows] Purchase and Sale Agreement Exhibit A – Deed Page 1 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas046.jpg]
IN WITNESS WHEREOF, the said Grantor has hereunto set its hand and seal this
______ day of , 20 . GRANTOR: TNP SRT PORTFOLIO II, LLC, a Delaware limited
liability company By:_____________________________________ Name:
__________________________________ Title: ___________________________________
Purchase and Sale Agreement Exhibit A – Deed Page 2 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas047.jpg]
ACKNOWLEDGMENT A notary public or other officer completing this certificate
verifies only the identity of the individual who signed the document to which
this certificate is attached, and not the truthfulness, accuracy, or validity of
that document. State of ) ) ss. County of ) On , before me, (here insert name
and title of officer), personally appeared , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person (s), or the entity(ies) upon behalf of which the
person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY
under the laws of the State of California that the foregoing is true and
correct. WITNESS my hand and official seal. ________________________________
[Seal] Purchase and Sale Agreement Exhibit A – Deed Page 3 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas048.jpg]
EXHIBIT A TO DEED REAL PROPERTY DESCRIPTION Purchase and Sale Agreement Exhibit
A – Deed Exhibit A – Real Property Description 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas049.jpg]
EXHIBIT B ASSIGNMENT AND ASSUMPTION OF LEASES THIS ASSIGNMENT AND ASSUMPTION OF
LEASES (“Assignment”) dated as of __________, 201_, is entered into by and
between TNP SRT PORTFOLIO II, LLC, a Delaware limited liability company
(“Assignor”), and ____________________________ a _________________________
(“Assignee”). W I T N E S S E T H: WHEREAS, Assignor is the lessor under certain
leases executed with respect to that certain real property commonly known as
8182 North Lindberg Blvd., Florissant, MO (the “Property”), as more fully
described in Exhibit A attached hereto, which leases are described in the Rent
Roll attached hereto as Schedule 1 (the “Leases”); and WHEREAS, Assignor has
entered into that certain Purchase and Sale Agreement (the “Agreement”) by which
title to the Property is being transferred to Assignee; and WHEREAS, Assignor
desires to assign its interest as lessor in the Leases to Assignee, and Assignee
desires to accept the assignment thereof; NOW, THEREFORE, in consideration of
the promises and conditions contained herein, the Parties hereby agree as
follows: 1. Effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns to Assignee all of its right, title and interest in and
to the Leases, and any guarantees related thereto, and Assignee hereby accepts
such assignment and agrees to assume the obligations of Landlord under the
Leases; provided, however, Assignor hereby indemnifies and holds Assignee
harmless from any action, cause of action, loss, cost, claim or expense,
including without limitation reasonable attorneys’ fees arising out of or
related to a breach or default on the part of Assignor as Landlord under the
Leases occurring before the date of this Assignment. Assignee hereby indemnifies
and holds Assignor harmless from any action, cause of action, loss, cost, claim
or expense, including without limitation reasonable attorneys’ fees arising out
of or related to a breach or default on the part of Assignee as Landlord under
the Leases occurring on or after the date of this Assignment. Notwithstanding
the foregoing, if Assignee acquires the Property and (i) any Tenant Estoppel
delivered to Assignee on or before the Closing identifies any event, occurrence
or matter (whether or not characterized as a breach, default or failure to
perform on the part of Assignor) as to which Assignor is or would be required to
indemnify Assignee hereunder if such event, occurrence or matter would, with the
passage of time or notice or both, constitute a breach, default or failure to
perform under such Lease on the part of Assignor, or (ii) Assignee had knowledge
as of or prior to the Closing of any event, occurrence or matter (whether or not
characterized as a breach, default or failure to perform on the part of
Assignor) as to which Assignor is or would be required to indemnify Assignee
hereunder if such event, occurrence or Purchase and Sale Agreement Exhibit B –
Assignment and Assumption of Leases Page 1 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas050.jpg]
matter would, with the passage of time or notice or both, constitute a breach,
default or failure to perform under such Lease on the part of Assignor, then in
either such instance Assignor shall not be responsible for, or obligated to
indemnify or hold Assignee harmless from any such event, occurrence or matter or
the resulting breach, default or failure to perform. 2. If either Party hereto
fails to perform any of its obligations under this Assignment or if a dispute
arises between the Parties hereto concerning the meaning or interpretation of
any provision of this Assignment, then the defaulting Party or the Party not
prevailing in such dispute shall pay any and all costs and expenses incurred by
the other Party on account of such default and/or in enforcing or establishing
its rights hereunder including, without limitation, court costs and attorneys’
fees and disbursements. Any such attorneys’ fees and other expenses incurred by
either Party in enforcing a judgment in its favor under this Assignment shall be
recoverable separately from and in addition to any other amount included in such
judgment and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Assignment and to survive and not be merged into
any such judgment. 3. This Assignment shall be binding on and inure to the
benefit of the Parties hereto, their heirs, executors, administrators,
successors in interest and assigns. 4. The substantive laws of the State of
Missouri, without reference to its conflict of law provisions, will govern the
validity, construction, and enforcement of this Assignment. 5. This Assignment
may be executed in counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one and the same instrument.
Capitalized terms used but not defined in this Assignment have the meaning given
to such terms in the Agreement. [Signatures on following page] Purchase and Sale
Agreement Exhibit B – Assignment and Assumption of Leases Page 2 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas051.jpg]
IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment the day
and year first above written. ASSIGNOR: TNP SRT PORTFOLIO II, LLC, a Delaware
limited liability company By: [EXHIBIT – DO NOT SIGN] Name: Title: ASSIGNEE: , a
By: [EXHIBIT – DO NOT SIGN] Name: Title: Purchase and Sale Agreement Exhibit B –
Assignment and Assumption of Leases Page 3 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas052.jpg]
EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASES REAL PROPERTY DESCRIPTION
Purchase and Sale Agreement Exhibit B – Assignment and Assumption of Leases
Exhibit A – Real Property Description 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas053.jpg]
SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF LEASES RENT ROLL Purchase and Sale
Agreement Exhibit B – Assignment and Assumption of Leases Schedule 1 – Rent Roll
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas054.jpg]
EXHIBIT C BILL OF SALE For good and valuable consideration the receipt of which
is hereby acknowledged, TNP SRT PORTFOLIO II, LLC, a Delaware limited liability
company (“Transferor”), does hereby sell, transfer, and convey to
_________________________, a _________________ (“Transferee”) all personal
property owned by Transferor and located on or in or used in connection with the
Real Property located at 8182 North Lindberg Blvd., Florissant, MO, including,
without limitation, those items described in Schedule 1 attached hereto
(collectively, the “Personal Property”), pursuant to that certain Purchase and
Sale Agreement between Transferor and Transferee for the purchase and sale of
the Real Property (the “Agreement”). Transferor is conveying the Personal
Property to Transferee free and clear of free of any lien or encumbrance thereon
except as previously disclosed to and accepted by Transferee. Capitalized terms
used but not defined in this Bill of Sale have the meaning given to such terms
in the Agreement. Transferor makes no representation or warranty regarding the
condition, merchantability, fitness or usefulness of the Personal Property, and
Transferee acknowledges and agrees that it is acquiring the Personal Property in
its AS-IS, WHERE-IS, WITH ALL FAULTS CONDITION, WITHOUT WARRANTY, EITHER EXPRESS
OR IMPLIED, except that all of the Personal Property will be free of all liens
and encumbrances. This Bill of Sale shall be binding upon and inure to the
benefit of the successors and assigns of Transferor and Transferee. The
substantive laws of the State of Missouri, without reference to its conflict of
law provisions, will govern the validity, construction, and enforcement of this
Bill of Sale. This Bill of Sale may be executed in one or more counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Dated: ____________________, 201_.
[Signatures on following page] Purchase and Sale Agreement Exhibit C – Bill of
Sale Page 1 of 2 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas055.jpg]
TRANSFEROR: TNP SRT PORTFOLIO II, LLC, a Delaware limited liability company By:
[EXHIBIT – DO NOT SIGN] Name: Title: TRANSFEREE: , a By: [EXHIBIT – DO NOT SIGN]
Name: Title: Purchase and Sale Agreement Exhibit C – Bill of Sale Page 2 of 2
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas056.jpg]
SCHEDULE 1 TO BILL OF SALE PERSONAL PROPERTY Purchase and Sale Agreement Exhibit
C – Bill of Sale Schedule 1 – Personal Property 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas057.jpg]
EXHIBIT D ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, WARRANTIES AND OTHER
GENERAL INTANGIBLES This Assignment and Assumption of Service Contracts,
Warranties and Other General Intangibles (“Assignment”) is made and entered into
as of ________, 2018, by TNP SRT PORTFOLIO II, LLC, a Delaware limited liability
company (“Assignor”), to _________________________, a ________________
(“Assignee”), pursuant to that certain Purchase and Sale Agreement (the
“Agreement”) between Assignor and Assignee relating to the real property owned
by Assignor and located at 8182 North Lindberg Blvd., Florissant, MO.
Capitalized terms used but not defined in this Assignment have the meaning given
to such terms in the Agreement. 1. For good and valuable consideration, the
receipt of which is hereby acknowledged, effective as of the Closing Date (as
defined in the Agreement), Assignor hereby assigns and transfers unto Assignee
all of its right, title, claim and interest in and under: (a) all warranties and
guaranties made by or received from any third party with respect to any
building, building component, structure, fixture, machinery, equipment, or
material situated on, contained in any building or other improvement situated
on, or comprising a part of any building or other improvement situated on, any
part of that certain real property described in Exhibit A attached hereto
including, without limitation, those warranties and guaranties listed in
Schedule 1 attached hereto (collectively, “Warranties”); provided however, that
to the extent there are any third party costs, expenses or fees in connection
with the assignment of any Warranties, including, without limitation, reliance
fees or transfer fees, Seller shall not be obligated to assign such Warranties
to Buyer unless Buyer pays all such costs, expenses and fees. (b) all of the
Service Contracts listed in Schedule 2 attached hereto; and (c) any General
Intangibles (as defined in the Agreement). Assignor and Assignee further hereby
agree and covenant as follows: 2. Effective as of the Closing Date, Assignee
hereby assumes all of Assignor’s obligations under the Service Contracts and
agrees to indemnify, protect and defend Assignor against and hold Assignor
harmless from any and all cost, liability, loss, damage or expense, including,
without limitation, reasonable attorneys’ fees and costs and court costs,
originating on or subsequent to the Closing Date and arising out of failure on
the part of Assignor to perform the obligations of owner under the Service
Contracts requiring performance on or after the Closing Date. Assignor hereby
agrees to indemnify, protect and defend Assignee against and hold Assignee
harmless from any and all cost, liability, loss, damage or expense, including,
without limitation, reasonable attorneys’ Purchase and Sale Agreement Exhibit D
– Assignment and Assumption of Service Contracts, Warranties and Other General
Intangibles Page 1 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas058.jpg]
fees and costs and court costs, arising out of failure on the part of Assignor
to perform the obligations of owner under the Service Contracts requiring
performance prior to the Closing Date. 3. If either Party hereto fails to
perform any of its obligations under this Assignment or if a dispute arises
between the Parties hereto concerning the meaning or interpretation of any
provision of this Assignment, then the defaulting Party or the Party not
prevailing in such dispute shall pay any and all costs and expenses incurred by
the other Party on account of such default and/or in enforcing or establishing
its rights hereunder, including, without limitation, court costs and attorneys’
fees and disbursements. Any such attorneys’ fees and other expenses incurred by
either Party in enforcing a judgment in its favor under this Assignment shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys, fees obligation is intended to be severable from
the other provisions of this Assignment and to survive and not be merged into
any such judgment. 4. Assignor hereby covenants that Assignor will, at any time
and from time to time, upon written request therefor, execute and deliver to
Assignee any new or confirmatory instruments which Assignee may reasonably
request in order to fully assign, transfer to and vest in Assignee, and to
protect Assignee’s right, title and interest in and to, any of the items
assigned herein or to otherwise realize upon or enjoy such rights in and to
those items. 5. This Assignment shall be binding on and inure to the benefit of
the Parties hereto, their heirs, executors, administrators, successors in
interest and assigns. 6. The substantive laws of the State of Missouri, without
reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Assignment. 7. This Assignment may be
executed in counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. [Signatures
on following page] Purchase and Sale Agreement Exhibit D – Assignment and
Assumption of Service Contracts, Warranties and Other General Intangibles Page 2
of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas059.jpg]
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written. ASSIGNOR: TNP SRT PORTFOLIO II, LLC, a Delaware
limited liability company By: [EXHIBIT – DO NOT SIGN] Name: Title: ASSIGNEE: , a
By: [EXHIBIT – DO NOT SIGN] Name: Title: Purchase and Sale Agreement Exhibit D –
Assignment and Assumption of Service Contracts, Warranties and Guaranties, and
Other General Intangibles Page 3 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas060.jpg]
EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF WARRANTIES AND OTHER GENERAL
INTANGIBLES REAL PROPERTY DESCRIPTION Purchase and Sale Agreement Exhibit D –
Assignment and Assumption of Service Contracts, Warranties and Other General
Intangibles Exhibit A – Real Property Description 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas061.jpg]
SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF WARRANTIES AND OTHER GENERAL
INTANGIBLES WARRANTIES AND GUARANTIES Purchase and Sale Agreement Exhibit D –
Assignment and Assumption of Service Contracts, Warranties and Other General
Intangibles Schedule 1 – Warranties and Guaranties 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas062.jpg]
SCHEDULE 2 TO ASSIGNMENT AND ASSUMPTION OF WARRANTIES AND OTHER GENERAL
INTANGIBLES SERVICE CONTRACTS Purchase and Sale Agreement Exhibit D – Assignment
and Assumption of Service Contracts, Warranties and other General Intangibles
Schedule 2 – Service Contracts 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas063.jpg]
EXHIBIT E CERTIFICATE OF TRANSFEROR OTHER THAN AN INDIVIDUAL (FIRPTA AFFIDAVIT)
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform _______________________________, a __________________________, the
transferee of certain real property located at 8182 North Lindberg Blvd.,
Florissant, MO, that withholding of tax is not required upon the disposition of
such U.S. real property interest by TNP SRT PORTFOLIO II, LLC, a Delaware
limited liability company and wholly owned subsidiary of
__________________________________________ (“Transferor”), the undersigned
hereby certifies the following on behalf of Transferor: 1. Transferor is not a
foreign corporation, foreign partnership, foreign trust, or foreign estate (as
those terms are defined in the Internal Revenue Code and Income Tax
Regulations); 2. Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445-2(b)(2)(iii); 3. Transferor’s U.S. employer identification
number is __________; and 4. Transferor’s office address is: c/o Glenborough,
LLC 66 Bovet Road, Suite 100 San Mateo, CA 94402 Transferor understands that
this certification may be disclosed to the Internal Revenue Service by
Transferee and that any false statement contained herein could be punished by
fine, imprisonment, or both. Under penalty of perjury, I declare that I have
examined this certificate and to the best of my knowledge and belief it is true,
correct and complete, and I further declare that I have authority to sign this
document on behalf of Transferor. Dated: ______________________, 2018. [EXHIBIT
– DO NOT SIGN] on behalf of: __________________________, a
_________________________ Purchase and Sale Agreement Exhibit E – Certificate of
Transferor Other than an Individual (FIRPTA Affidavit) 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas064.jpg]
EXHIBIT F FORM OF TENANT ESTOPPEL (“Tenant”) hereby certifies as follows: 1. The
undersigned is the Tenant under that certain Lease dated (as amended and
supplemented by the following instruments:
_______________________________________________________
_______________________________________________________
_______________________________________________________ (collectively, the
“Lease”), between TNP SRT PORTFOLIO II, LLC a Delaware limited liability company
(“Landlord”) as landlord and Tenant covering a portion of the property known as
Florissant Marketplace located at _____ N. Lindbergh Blvd., Florissant, MO 63031
(the “Property”). There are no amendments, modifications or supplements to the
Lease, whether oral or written, except for those set forth in this Section 1. 2.
Pursuant to the Lease, Tenant has leased approximately ______ rentable square
feet of space (the “Premises”) at the Property. The term of the Lease terminates
on . 3. As of the date hereof, Tenant is occupying the Premises and is paying
rent on a current basis under the Lease. a. The minimum monthly or base rent
currently being paid by Tenant for the Premises pursuant to the terms of the
Lease is [_____] per month. b. Percentage rent (“Percentage Rent”), if any, due
under the Lease has been paid through [ ] and the amount of Percentage Rent for
[ ] was [ ]. c. Estimated common area maintenance, taxes, insurance and other
charges (the “Reimbursables”) due under the Lease are currently in the amount of
$ per month. d. Tenant has paid to Landlord a security deposit of $ (none, if no
figure inserted). 4. No prepayments of rentals due under the Lease have been
made for more than one month in advance. 5. Tenant does not have any right or
option to renew or extend the term of the Lease, to lease other space at the
Property, nor any preferential right to purchase all or any part of the Premises
or the Property, except as follows (if none, so state): [ ]. Purchase and Sale
Agreement Exhibit F – Form of Tenant Estoppel Page 1 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas065.jpg]
6. All space and improvements leased by Tenant have been completed and furnished
in accordance with the provisions of the Lease, and Tenant has accepted and
taken possession of the Premises. Landlord has paid in full any required
contribution towards work to be performed by Tenant under the Lease, except as
follows (if none, so state): [ ]. 7. To the best of Tenant’s knowledge, Landlord
is not in material default in the performance of the terms and provisions of the
Lease. Tenant is not in any respect in default under the Lease and has not
assigned, transferred or hypothecated the Lease or any interest therein or
subleased all or any portion of the Premises. 8. There are no current offsets or
credits against rentals payable under the Lease and no free periods or rental
concessions have been granted to Tenant applicable to the portion of the term of
the Lease arising from and after the date hereof, except as follows: . 9. Tenant
has not subleased or allowed any third party to occupy any part of the Premises.
10. Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state): . 11.
None of the following have been done by, against, or with respect to Tenant: (a)
the commencement of a case under Title 11 of the U.S. Code, as now constituted
or hereafter amended, or under any other applicable federal or state bankruptcy
law or other similar law; (b) the appointment of a trustee or receiver of the
property of Tenant generally; or (c) an assignment for the benefit of creditors
generally. There are no actions, voluntary or otherwise, pending or, to the best
knowledge of the Tenant, threatened against the Tenant under the bankruptcy,
reorganization, moratorium or similar laws of the United States, any state
thereof or any other jurisdiction. This certificate is given to
______________________, a ____________________ ( “Buyer”), with the
understanding that Landlord, Buyer and Buyer’s lenders, successors and assigns
will rely hereon in connection with the conveyance of the Property of which the
Premises constitute a part. The individual signing this certificate on behalf of
Tenant represents and warrants that they are duly authorized to sign this
certificate and bind Tenant. [Signature on following page] Purchase and Sale
Agreement Exhibit F – Form of Tenant Estoppel Page 2 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas066.jpg]
TENANT: Printed name of Tenant (exactly as appears on Lease) By: Print Name:
Print Title: Date: Purchase and Sale Agreement Exhibit F – Form of Tenant
Estoppel Page 3 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas067.jpg]
EXHIBIT G FORM OF TENANT ESTOPPEL (SAMPLE) Purchase and Sale Agreement Exhibit G
– Form of Seller Estoppel Page 1 of 4 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas068.jpg]
Purchase and Sale Agreement Exhibit G – Form of Seller Estoppel Page 2 of 4
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas069.jpg]
Purchase and Sale Agreement Exhibit G – Form of Seller Estoppel Page 3 of 4
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas070.jpg]
Purchase and Sale Agreement Exhibit G – Form of Seller Estoppel Page 4 of 4
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas071.jpg]
EXHIBIT H FORM OF SELLER ESTOPPEL Dated: Re: Lease Pertaining to Florissant
Marketplace (the “Project”) Ladies and Gentlemen: The undersigned (“Seller”), in
place of ____________________________ (“Tenant”) states and declares as follows,
in each instance, to the Actual Knowledge of Seller (as defined in that certain
Purchase and Sale Agreement by and between Seller and ________________ (“Buyer”)
dated as of ________, 2018 (the “Purchase Agreement”). This Seller Estoppel
shall survive the Closing of Buyer’s acquisition of the Property for a period of
six (6) months from the Closing. Capitalized terms used herein but not defined
herein shall have the meaning given to such terms in the Purchase Agreement. 1.
Tenant is the tenant under that certain Lease dated (as amended and supplemented
by the following instruments:
_______________________________________________________
_______________________________________________________
_______________________________________________________ (collectively, the
“Lease”), between TNP SRT PORTFOLIO II, LLC a Delaware limited liability company
(“Landlord”) as landlord and Tenant covering a portion of the property known as
Florissant Marketplace located at _____ N. Lindbergh Blvd., Florissant, MO 63031
(the “Property”). There are no amendments, modifications or supplements to the
Lease, whether oral or written, except for those set forth in this Section 1. 2.
Pursuant to the Lease, Tenant has leased approximately ______ rentable square
feet of space (the “Premises”) at the Property. The term of the Lease terminates
on . 3. As of the date hereof, Tenant is occupying the Premises and is paying
rent on a current basis under the Lease. a. The minimum monthly or base rent
currently being paid by Tenant for the Premises pursuant to the terms of the
Lease is [_____] per month. b. Percentage rent (“Percentage Rent”), if any, due
under the Lease has been paid through [ ] and the amount of Percentage Rent for
[ ] was [ ]. c. Estimated common area maintenance, taxes, insurance and other
charges (the “Reimbursables”) due under the Lease are currently in the amount of
$ per month. Purchase and Sale Agreement Exhibit H – Form of Seller Estoppel
Page 1 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas072.jpg]
d. Tenant has paid to Landlord a security deposit of $ (none, if no figure
inserted). 4. No prepayments of rentals due under the Lease have been made for
more than one month in advance. 5. Tenant does not have any right or option to
renew or extend the term of the Lease, to lease other space at the Property, nor
any preferential right to purchase all or any part of the Premises or the
Property, except as follows (if none, so state): [ ]. 6. All space and
improvements leased by Tenant have been completed and furnished in accordance
with the provisions of the Lease, and Tenant has accepted and taken possession
of the Premises. Landlord has paid in full any required contribution towards
work to be performed by Tenant under the Lease, except as follows (if none, so
state): [ ]. 7. Landlord is not in material default in the performance of the
terms and provisions of the Lease. Tenant is not in any respect in default under
the Lease and has not assigned, transferred or hypothecated the Lease or any
interest therein or subleased all or any portion of the Premises. 8. There are
no current offsets or credits against rentals payable under the Lease and no
free periods or rental concessions have been granted to Tenant applicable to the
portion of the term of the Lease arising from and after the date hereof, except
as follows: . 9. Tenant has not subleased or allowed any third party to occupy
any part of the Premises. 10. Neither the Lease nor any obligations of Tenant
thereunder have been guaranteed by any person or entity, except as follows (if
none, so state): . 11. None of the following have been done by, against, or with
respect to Tenant: (a) the commencement of a case under Title 11 of the U.S.
Code, as now constituted or hereafter amended, or under any other applicable
federal or state bankruptcy law or other similar law; (b) the appointment of a
trustee or receiver of the property of Tenant generally; or (c) an assignment
for the benefit of creditors generally. There are no actions, voluntary or
otherwise, pending or, to the best knowledge of the Tenant, threatened against
the Tenant under the bankruptcy, reorganization, moratorium or similar laws of
the United States, any state thereof or any other jurisdiction. This certificate
is given to ______________________, a ____________________ (“Buyer”), with the
understanding that Buyer and Buyer’s lenders, successors and assigns will rely
hereon in connection with the conveyance of the Property of which the Premises
constitute a part. The individual signing this certificate on behalf of Tenant
represents and warrants that they are duly authorized to sign this certificate
and bind Tenant. If Seller is later able to deliver to Buyer a Tenant Estoppel
from any Tenant as to which Seller has provided a Seller Estoppel, the Seller
Estoppel shall be and become null and void as to each statement of fact or
representation that is substantially identical to a similar fact or
representation in the Tenant Estoppel, and to the extent the Tenant Estoppel
covers in all material respects the information covered in the Seller Estoppel,
the Seller Estoppel as to such Tenant shall become null and void. Purchase and
Sale Agreement Exhibit H – Form of Seller Estoppel Page 2 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas073.jpg]
[Signature on following page] Purchase and Sale Agreement Exhibit H – Form of
Seller Estoppel Page 3 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas074.jpg]
EXHIBIT I FORM OF SELLER’S TITLE AFFIDAVIT Date: _________, 201_ Commitment
Number: ___________ (the “Commitment”) To the actual knowledge of TNP SRT
Portfolio II, LLC, a Delaware limited liability company (“Company”), the
following is hereby certified to _________________ Title Insurance Company
(“Title Company”) with respect to the land described in the above Commitment. 1.
The undersigned is the _________________ of the Company. 2. There have been no:
a. Bankruptcy proceedings involving the Company or dissolution proceeding
involving the Company during the time the Company had any interest in the
premises described in Exhibit A (“Land”), except as follows:
___________________. b. Tax liens filed against the Company, except as follows:
; c. Unsatisfied judgments of record against the Company, nor any actions
pending in any courts, which affect the Land, except as follows: . 3. There
has/have been no labor or materials furnished to the Land at the request of the
Company in the past 180 days and there are no plans for any labor or materials
to be furnished to the Land at the request of the Company, except as follows: .
4. There are no unrecorded contracts, leases, easements or other agreements or
interest relating to the Land except the leases shown on the rent roll attached
hereto as Exhibit B, which the undersigned certifies is a true and correct copy
of the Company’s rent roll, except as follows: . 5. There are no persons in
possession of any portion of the Land other than pursuant to a recorded document
except tenants pursuant to the leases shown on the rent roll attached hereto as
Exhibit B, except as follows: . 6. There are no encroachments or boundary line
questions affecting the Land of which the undersigned has knowledge, other than
as shown on any survey delivered to the Title Company for purposes of issuance
of an ALTA Owner’s Policy, except as follows: . Affiant makes this Affidavit for
the purpose of inducing ______________ Title Insurance Company to issue its
policy of title insurance to ___________________________, a
____________________________ (“Purchaser”) and Purchaser’s lender,
________________________, a __________________ (“Lender”). This Affidavit may be
relied on solely by __________________ Title Insurance Company in connection
with the issuance of title policies to Purchaser and Lender, and does not
constitute or contain representations, warranties or statements on which
Purchaser or Lender may rely. Purchase and Sale Agreement Exhibit I – Form of
Seller’s Title Affidavit Page 1 of 2 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas075.jpg]
The term “Actual Knowledge” of the undersigned, or references to the “knowledge”
of the undersigned means the current, actual knowledge of _______________ as of
the date of this affidavit, upon due inquiry but without imputation of matters
of record or constructive knowledge. The undersigned represents that
_________________ is the person most likely to have current, actual knowledge of
the matters described in this affidavit. By: Name: Title: [of
_____________________, a _________________, Manager/Member of the Company]
Purchase and Sale Agreement Exhibit I – Form of Seller’s Title Affidavit Page 2
of 2 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas076.jpg]
Exhibit A Land Description Real property in the City of _______________, County
of _____________, State of ___________________, described as follows: Purchase
and Sale Agreement Exhibit H – Form of Seller’s Title Affidavit Exhibit A – Land
Description 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas077.jpg]
Exhibit B Rent Roll (See following pages) Purchase and Sale Agreement Exhibit H
– Form of Seller’s Title Affidavit Exhibit B – Rent Roll 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas078.jpg]
ADDENDUM I DEFINITIONS Terms used in this Agreement shall have the meanings set
forth below: 1. 2018 Stub Reconciliation. As defined in Section 7(d)(v) of the
Agreement. 2. Actual Knowledge of Buyer (or Buyer’s Actual Knowledge.) The
knowledge of any Responsible Individual of Buyer, without duty of inquiry;
provided that so qualifying Buyer’s knowledge shall in no event give rise to any
personal liability on the part of the Responsible Individual, on account of any
breach of any representation and warranty of Buyer herein. Actual Knowledge
shall not include constructive knowledge, imputed knowledge, or knowledge Buyer
or such Responsible Individual do not have but could have obtained through
further investigation or inquiry. 3. Actual Knowledge of Seller (or Seller’s
Actual Knowledge.) The knowledge of any Responsible Individual of Seller,
without duty of inquiry; provided that so qualifying Seller’s knowledge shall in
no event give rise to any personal liability on the part of the Responsible
Individual, on account of any breach of any representation and warranty of
Seller herein. Actual Knowledge shall not include constructive knowledge,
imputed knowledge, or knowledge Seller or such Responsible Individual do not
have but could have obtained through further investigation or inquiry. 4.
Additional Rents. All amounts, other than Fixed Rents, due from any Tenant under
any Lease, including without limitation, percentage rents, escalation charges
for real estate taxes, parking charges, marketing fund charges, reimbursement of
Expenses, maintenance escalation rents or charges, cost of living increases or
other charges of a similar nature, if any, and any additional charges and
expenses payable under any Lease. 5. Affiliate. Any Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with another Person, or any successor to a Person owned
by the Persons controlling the predecessor to such successor. An affiliate of a
Person includes any officer, director, managing member, member or general
partner, and any record or beneficial owner of more than 10% of any class of
ownership interests in such Person. 6. Agreement. This Agreement between Seller
and Buyer, including all Addenda, Schedules and Exhibits attached hereto and
incorporated herein by reference. 7. Approval Date. The Business Day on or prior
to the end of the Due Diligence Period on which Buyer delivers its Approval
Notice to Seller. 8. Approval Notice. Buyer’s notice delivered to Seller (if at
all) under Section 4(l) of the Agreement. Purchase and Sale Agreement Addendum I
– Definitions Page 1 of 7 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas079.jpg]
9. Assignment of Leases. An Assignment and Assumption of Leases in the form
attached to this Agreement as Exhibit B. 10. Assignment of Service Contracts and
Warranties. An Assignment and Assumption of Warranties and Other General
Intangibles in the form attached to this Agreement as Exhibit D. 11. Bill of
Sale. A Bill of Sale in the form attached to this Agreement as Exhibit C. 12.
Business Day. Any day other than a Saturday, Sunday or holiday on which national
banks located in California, New York or Missouri, are authorized or required by
law to close for business. 13. Buyer. The “Buyer” in the preamble to this
Agreement. 14. Buyer’s Agents. The employees, agents, contractors, consultants,
officers, directors, representatives, managers and members of Buyer or its
Affiliates, and such other Persons as are acting under the direction of, or on
behalf of, Buyer or any Affiliate of Buyer. 15. Buyer’s Broker. None. 16. Buyer
Closing Conditions. Conditions precedent to Buyer’s obligation to consummate
this transaction, as set forth in Section 5(a). 17. Cash. Immediately available
funds to be paid by Buyer at the Closing, as provided in the Section entitled
“Consideration”. 18. Closing. The delivery of the Deed and the other documents
required to be delivered hereunder and the payment of the Consideration. 19.
Closing Date. Thirty-five (35) days after Buyer’s delivery of an Approval
Notice; provided, however, the Parties shall have a one-time right to extend the
Closing Date by an additional ten (10) days upon written notice delivered by
either Party to the other Party no later than three (3) Business Days prior to
the initial, scheduled Closing Date. The exercise by either Party of such right
to extend the Closing Date shall terminate any further or other right by either
Party to extend the Closing Date. 20. Consideration. The total consideration to
be paid by Buyer to Seller as described in the Section entitled “Consideration.”
21. Contracts. The service contracts, construction contracts for work in
progress, any warranties thereunder, management contracts, unrecorded reciprocal
easement agreements, operating agreements, maintenance agreements, franchise
agreements and other similar agreements relating to the Property. Purchase and
Sale Agreement Addendum I – Definitions Page 2 of 7 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas080.jpg]
22. Creditors’ Rights Laws. All bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, as well
as general equitable principles whether or not the enforcement thereof is
considered to be a proceeding at law or in equity. 23. Day. The term “day” used
herein and not capitalized means a calendar day. 24. Deed. A deed in the form
attached to this Agreement as Exhibit A. 25. Due Diligence Materials. The
materials described in Schedule 1 to this Agreement. 26. Due Diligence Period. A
period of time commencing on the later to occur of (i) the Effective Date or
(ii) the date on which the Due Diligence Documents are uploaded into an
electronic data room and Buyer is given access codes to such data room, and
ending at 5:00 p.m., California time, on the date that is thirty-five (35) days
after the Effective Date. 27. Earnest Money. The aggregate of the Initial
Earnest Money Deposit and Remaining Earnest Money Deposit. 28. Effective Date.
The date set forth in the preamble to this Agreement. 29. Environmental Laws.
All federal, state, local or administrative agency ordinances, laws, rules,
regulations, orders or requirements relating to Hazardous Materials. 30.
Environmental Reports. All environmental reports and investigations relating to
the Property which are available to Seller, which are listed on Schedule 4 to
this Agreement. 31. Existing Lender. Keybank National Association (as agent for
the Lenders). 32. Expenses. All operating expenses normal to the operation and
maintenance of the Property, including without limitation: Property Taxes;
current installments of any improvement bonds or assessments which are a lien on
the Property or which are pending and may become a lien on the Property; water,
sewer and utility charges; amounts payable under any Contract for any period in
which the Closing occurs; and permits, licenses and inspection fees. Expenses
shall not include expenses which are of a capital nature. 33. Expense
Reimbursement. That amount necessary to reimburse Buyer for all of its out-of-
pocket, third-party costs and expenses related to the transactions contemplated
by this Agreement, including, without limitation, to consultants and for
third-party reports, for legal fees incurred in connection with negotiating and
entering into a letter of intent, non- disclosure agreement, or other
preliminary document, and this Agreement, up to a maximum, in the aggregate, of
Seventy-Five Thousand and No/100ths Dollars ($75,000). 34. Fixed Rents. The
fixed periodic payments under any Lease. 35. General Intangibles. All general
intangibles relating to design, development, operation, management and use of
the Real Property; all certificates of occupancy, zoning variances, building,
use or other permits, approvals, authorizations, licenses and consents obtained
Purchase and Sale Agreement Addendum I – Definitions Page 3 of 7 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas081.jpg]
from any governmental authority or other person in connection with the
development, use, operation or management of the Real Property; all engineering
reports, architectural drawings, plans and specifications relating to all or any
portion of the Real Property, and all payment and performance bonds or
warranties or guarantees relating to the Real Property; and all of Seller’s
right, title and interest in and to any and all of the following to the extent
assignable: trademarks, service marks, logos or other source and business
identifiers, trademark registration and applications for registration used at or
relating to the Real Property and any written agreement granting to Seller any
right to use any trademark or trademark registration at or in connection with
the Real Property. 36. Hazardous Materials. Any substance which is (a)
designated, defined, classified or regulated as a hazardous substance, hazardous
material, hazardous waste, toxic substance, pollutant or contaminant under any
federal or state law or regulation, (b) a petroleum hydrocarbon, including crude
oil or any fraction thereof and all petroleum products, (c) PCBs, (d) asbestos
or asbestos-containing products, (e) a flammable explosive, (f) an infectious
material, (g) a radioactive material, (h) a carcinogenic, or (i) a reproductive
toxicant. 37. Improvements. All buildings, parking lots, parking garages, signs,
walks and walkways, fixtures and equipment and all other improvements located at
or on or affixed to the Land to the full extent that such items are owned by
Seller and constitute realty under the laws of the state in which the Land is
located. 38. Initial Earnest Money Deposit. The initial earnest money deposit
paid by Buyer pursuant to the Section entitled “Consideration,” in the amount(s)
of One Hundred Fifty Thousand and No/100ths Dollars ($150,000.00). 39. Land. The
land described in Schedule 2 to this Agreement, together with all appurtenances
thereto, including without limitation easements and mineral and water rights.
40. Laws. All Environmental Laws, zoning and land use laws, and other local,
state and federal laws and regulations applicable to the Property, the Parties,
and/or the transactions contemplated by this Agreement. 41. Leases. The leases
for the Tenants listed in the Rent Roll, together with any leases of all or any
portion of the Real Property executed between the Effective Date and the Closing
Date, and all amendments and modifications thereof. 42. Leasing Commission.
Commissions payable to brokers or other Persons in connection with leasing space
in the Property and for which the landlord is obligated under any Lease, or for
which Seller is obligated under any agreement made by Seller with any such
Person. 43. Major Loss. Any damage or destruction to, or condemnation of, any
Real Property as to which the cost to repair, including repair obligations under
the Leases, or the value of the portion taken, as the case may be, exceeds Three
Hundred Fifty Thousand and No/100ths Dollars ($350,000.00). Purchase and Sale
Agreement Addendum I – Definitions Page 4 of 7 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas082.jpg]
44. Major Tenants. Schnucks, Gold’s Gym and Pet Supplies Plus. 45. Material
Damage Ceiling. Damage in the aggregate of Three Hundred Thousand and No/100ths
Dollars ($300,000.00) suffered by Buyer as a result of any inaccuracy or breach
of any representation or warranty or covenant (on a cumulative basis and not per
occurrence) by Seller hereunder. 46. Material Damage Floor. Damage in excess of
Fifteen Thousand and No/100ths Dollars ($15,000.00) suffered by Buyer as a
result of any inaccuracy or breach of any representation or warranty or covenant
(on a cumulative basis and not per occurrence) by Seller hereunder. 47. Minor
Loss. Damage or destruction to, or condemnation of, any Real Property that is
not a Major Loss. 48. Minor Tenants. Tenants other than the Major Tenants. 49.
Monetary Liens. As defined in the Section entitled “Approval of Title.” 50. New
Exception. An exception to title to the Real Property that is not (i) included
in or referenced in any preliminary report delivered to Buyer prior to the
Approval Date, or in any exception document delivered to Buyer by the Title
Company prior to the Approval Date, (ii) disclosed to Buyer in any of the Due
Diligence Materials, (iii) shown on or referenced in the Survey, (iv) caused by
Buyer or any of Buyer’s Agents, or (v) previously approved in writing by Buyer
or any of Buyer’s Agents. 51. Non-Refundable Payment. See Section 3(b). 52.
Parties. Buyer and Seller. 53. Percentage Rents. Rents under any Lease based on
a percentage of Tenant revenue, sales or income, or on the performance of the
business of any Tenant. 54. Permitted Exceptions. The Leases and the exceptions
to title approved by Buyer during the Due Diligence Period, pursuant to the
title review procedure set forth in the Agreement. 55. Person. An individual,
partnership, corporation, business trust, joint stock company, limited liability
company, trust, unincorporated association, joint venture or governmental
authority. 56. Personal Property. All of Seller’s right, title and interest in
and to the personal property and any interest therein owned by Seller or held
directly for the benefit of Seller, if any, located on the Real Property and
used in the operation or maintenance of the Real Property. 57. Physical Testing.
Any physically intrusive, invasive or destructive testing or investigation
(however characterized) of, on or under the Property or any portion or part
thereof, for the presence or absence of Hazardous Materials, or for other
purposes, including, without limitation, by (i) taking, sampling or testing
groundwater or soils, (ii) air quality sampling or testing, or (iii) probing,
cutting, penetrating, removing or otherwise disturbing any interior Purchase and
Sale Agreement Addendum I – Definitions Page 5 of 7 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas083.jpg]
or exterior feature of the Land or Improvements in order to sample, test,
observe or monitor normally inaccessible areas, components, features or systems.
58. Property. The Real Property, the Leases, the Personal Property, the General
Intangibles, and the Contracts (excluding Contracts to be terminated by Seller
pursuant to this Agreement). 59. Property Taxes. As defined in Section
7(c)(ii)(c), entitled “Property Taxes.” 60. Real Property. The Land and
Improvements. 61. Remaining Earnest Money Deposit. The additional earnest money
deposit(s) paid by Buyer on or after the Approval Date pursuant to the Section
entitled “Consideration”, in the amount of One Hundred Fifty Thousand and
No/100ths Dollars ($150,000.00). 62. Rent Roll. The list of each of the Tenants
under Leases as of the date of this Agreement, attached to this Agreement as
Schedule 5. 63. Rents. Fixed Rents and Percentage Rents. 64. Required Tenants.
The Major Tenants and, in addition, Minor Tenants which in the aggregate occupy
fifty percent (50%) of the rentable area of the Property occupied by all Minor
Tenants. 65. Responsible Individuals. With respect to Buyer: ________________;
and with respect to Seller: Alan Shapiro. 66. Seller. The “Seller” in the
preamble to this Agreement. 67. Seller Related Party. Seller, any Affiliate of
Seller, and any of its or their respective shareholders, partners, members,
managers, officers, directors, employees, contractors, agents, attorneys or
other representatives of Seller. 68. Seller’s Broker. CBRE, Inc. 69. Seller
Closing Conditions. Conditions precedent to Seller’s obligation to consummate
this transaction, as set forth in Section 5(b). 70. Seller Estoppel. As defined
in Section 8(b). 71. Service Contracts. All Contracts involving ongoing services
and periodic payment therefor, as distinguished from franchise agreements,
easements, guarantees, warranties and the like. 72. SNDA. As defined in Section
8(d). Purchase and Sale Agreement Addendum I – Definitions Page 6 of 7 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas084.jpg]
73. Survey. That certain Land Title Survey of the Property delivered to Buyer
with the Due Diligence Materials. 74. Tenant(s). Tenants under the Leases and
listed on the Rent Roll. 75. Tenant Estoppel(s). Estoppel certificates in the
form of Exhibit F or Exhibit G to this Agreement, which was approved and
accepted by Seller’s Existing Lender in connection with its 2017 financing of
the Property, or such other form as may be prescribed in the Tenant Lease or
otherwise permitted under this Agreement, in accordance with the Section
entitled “Tenant Estoppel(s).” 76. Tenant Improvement Allowances. Tenant
improvement allowances and/or tenant improvement costs which the landlord is
responsible to pay to a Tenant or reimburse to a Tenant under its Lease. 77.
Title Company. First American Title Insurance Company – National Commercial
Services, at its office located at 2755 Campus Drive, Suite 125, San Mateo, CA
94403; Attention: Erwin J. Broekhuis, Commercial Escrow Officer, (650) 356-1729
(direct), email ebroekhuis@firstam.com. 78. Title Policy. An owner’s standard
coverage ALTA title policy, issued by Title Company in the amount of the
Consideration, showing title vested in Buyer subject only to the Permitted
Exceptions. 79. Transaction Documents. The Deed, Bill of Sale, Assignment of
Service Contracts and Warranties, Assignment of Leases, and any and all other
agreements entered into by the Parties in connection with the Closing. Purchase
and Sale Agreement Addendum I – Definitions Page 7 of 7 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas085.jpg]
ADDENDUM II SELLER’S REPRESENTATIONS AND WARRANTIES Seller hereby represents and
warrants to Buyer as follows: A. Organization and Authorization 1. Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is qualified to do business in the
state of where the Property is located. 2. Seller has full power and authority
to execute and deliver this Agreement and to perform all of the terms and
conditions hereof to be performed by Seller and to consummate the transactions
contemplated hereby. This Agreement and all documents executed by Seller which
are to be delivered to Buyer at Closing have been duly executed and delivered by
Seller and are or at the time of Closing will be the legal, valid and binding
obligation of Seller and is enforceable against Seller in accordance with its
terms, except as the enforcement thereof may be limited by applicable Creditors’
Rights Laws. Seller is not presently subject to any bankruptcy, insolvency,
reorganization, moratorium, or similar proceeding. 3. The individuals and
entities executing this Agreement and the instruments referenced herein on
behalf of Seller and its constituent entities, if any, have the legal power,
right and actual authority to bind Seller to the terms and conditions hereof and
thereof. 4. Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with any provision of Seller’s organizational documents or to
Seller’s Actual Knowledge any statute, regulation or rule, or, to Seller’s
Actual Knowledge, any injunction, judgment, order, decree, ruling, charge or
other restrictions of any government, governmental agency or court to which
Seller is subject, and which violation or conflict would have a material adverse
effect on Seller. Seller is not a party to any contract or subject to any other
legal restriction that would prevent fulfillment by Seller of all of the terms
and conditions of this Agreement or compliance with any of the obligations under
it. B. Title Matters 1. Possession; No Transfers. There are no adverse or other
parties in possession of the Property, or any part thereof, with the consent of
Seller except Seller and Tenants. Seller has not granted to any Person any
license, easement, lease, or other right relating to the use or possession of
the Property or any part thereof, except Tenants or as set forth in the matters
shown of record. Purchase and Sale Agreement Addendum II – Seller’s
Representations and Warranties Page 1 of 5 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas086.jpg]
C. Property Condition, Use and Compliance 1. Compliance with Laws. Except as
disclosed in the Due Diligence Materials or set forth on Schedule 6 to this
Agreement, to Seller’s Actual Knowledge, Seller has not received written notice
that the use or operation of the Property is in violation of any applicable
Laws. 2. No Regulatory Proceedings. Except as set forth on Schedule 6 to this
Agreement, to Seller’s Actual Knowledge, Seller has not received any written
notice of any condemnation, environmental, zoning or other land-use regulation
proceedings that have been instituted, or are planned to be instituted, which
directly identify any of the Property, nor has Seller received written notice of
any special assessment proceedings affecting any of the Property. Seller shall
notify Buyer promptly of any such proceedings of which any Seller becomes aware
prior to Closing. 3. Environmental Matters. To the Actual Knowledge of Seller
and except as set forth in the Due Diligence Materials, there are no Hazardous
Materials on or under the Property in violation of Environmental Laws or which
would require remediation or mitigation under Environmental Laws. D. The Leases
1. Rent Roll. The Rent Roll attached hereto completely and accurately reflects
the material terms and conditions of all Leases affecting the Property in all
material respects as of its date. Except as disclosed on the Rent Roll, to the
Actual Knowledge of Seller, there are no other Tenants at the Property, and no
Rents under any Lease have been collected in advance of the current month. The
Rent Roll shall be updated at the Closing to reflect any changes which occur
after the Effective Date. 2. Security Deposits. The Rent Roll sets forth all
cash security deposits held by Seller under the Leases. Seller has not received
from any Tenant or any other Person written notice of any claim (other than for
customary refund at the expiration of a Lease) to all or any part of any
security deposit, except as set forth on the Rent Roll and/or the Tenant
Estoppels. The only letter of credit delivered as security under any Lease, for
Gold’s Gym, terminates without requirement for renewal or replacement, on
October 14, 2018. 3. Leases. Except as disclosed in the Due Diligence Materials
or set forth in Schedule 6 to this Agreement: (i) the Leases set forth on the
Rent Roll have not been modified or amended except as set forth on the Rent
Roll; (ii) Seller has provided to Buyer complete copies of all of such Leases
identified on the Rent Roll; (iii) to Seller’s Actual Knowledge, Seller is not
in default under any such Lease and no Tenant has delivered written notice to
Seller of a default on the part of Seller under its Lease, (iv) to Seller’s
Actual Knowledge, no Tenant is in default under any such Lease, (v) no Tenant
has asserted any defense or set-off against the payment of rent in connection
with its Lease or has contested any tax, operating cost or other escalation
payments or occupancy charges payable under its Lease, (vi) the Leases delivered
to Buyer by Seller are all the Lease documents and/or occupancy Purchase and
Sale Agreement Addendum II – Seller’s Representations and Warranties Page 2 of 5
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas087.jpg]
agreements with respect to the Property in Seller’s possession or control, and
are true and complete copies of the Leases, and from and after August 2013,
there are no oral understandings or side agreements by Seller with any tenant of
the Property that has not been reduced to a writing, and which is not set forth
among the Leases, and no amendment, modification or supplement of any kind of
such Leases exist, other than as specified in the Due Diligence Materials, (vii)
each of the existing Tenants are current in the payment of rent and common area
maintenance charges in accordance with their respective Leases, unless otherwise
stated as a delinquency in Schedule 6 hereto, (viii) the rent and additional
rent set forth in the Rent Roll is currently being billed to the Tenants, (ix)
the existing Tenants, to Seller’s actual knowledge, as of the date hereof have
not assigned their Leases or sublet any part of their leased premises, and (x)
no Tenants are entitled to any allowances or free rent for any period after the
Closing. The landlord under each Lease is not obligated to complete or pay for
any improvements, or to advance any tenant allowance, except for improvements
and allowances fully paid for or advanced prior to the Effective Date and except
as disclosed in the Leases, and there are no leasing commissions due and payable
for any tenants shown on the Rent Roll. To the extent Buyer is delivered and
accepts a Tenant Estoppel as to any Lease, and the terms of such Tenant Estoppel
address in substance the substance of all or any part of Seller’s
representations and warranties in this subsection D and its subparts, such
representation and warranties of Seller shall, to the extent covered by the
substance of such Tenant Estoppel, be superseded and replaced and shall be of no
force or effect with respect to such Lease and Tenant. E. Other Matters 1. No
Litigation. Except as set forth on Schedule 6 to this Agreement there is no
litigation pending or, to Seller’s Actual Knowledge, threatened: (i) against
Seller or the Property that arises out of the ownership of the Property or that
might materially and detrimentally affect the value or the use or operation of
any of the Property for its intended purpose or the ability of such Seller to
perform its obligations under this Agreement; or (ii) by Seller against any
Tenant. Seller shall notify Buyer promptly of any such litigation of which
Seller becomes aware before Closing. 2. No Contracts for Improvements. Except in
connection with any new leases executed after the Effective Date and prior to
Closing, at the time of Closing there will be no outstanding written or oral
contracts made by Seller for any improvements to the Property which have not
been fully paid for and Seller shall cause to be discharged all mechanics’ and
materialmen’s liens arising from any labor or materials furnished to the
Property prior to the time of Closing under contracts for such labor or
materials made by Seller. 3. Exhibits and Schedules. The Schedules attached
hereto, as provided by or on behalf of Seller, completely and correctly present
in all material respects the information required by this Agreement to be set
forth therein, provided, however, that as set forth in more detail in the
Agreement, Seller makes no representation or warranty as to the completeness or
accuracy of any materials contained in the Schedules that have been prepared by
third parties unrelated to Seller. Purchase and Sale Agreement Addendum II –
Seller’s Representations and Warranties Page 3 of 5 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas088.jpg]
4. Seller Not a Foreign Person. Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code. 5. Patriot Act.
Seller is not, nor is any person who owns a controlling interest in or otherwise
controls Seller, (a) listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC, Department of the Treasury, and/or on any other
similar list maintained by the OFAC pursuant to any OFAC Laws and Regulations;
or (b) a person either (i) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (ii)
designated under any Executive Orders. Neither Seller nor any of its principals
or affiliates is (x) a person or entity with which Buyer is prohibited from
dealing or otherwise engaging in any transaction by any Anti- Terrorism Law, or
that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Orders, or (y) is directly or indirectly affiliated or
associated with a person or entity listed in the preceding clause (x). To the
best knowledge of Seller, neither Seller nor any of its principals or
affiliates, nor any brokers or other agents acting in any capacity in connection
with the transactions contemplated herein (I) directly or indirectly deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Orders, (II) directly or
indirectly engages in any transaction in violation of any Laws relating to drug
trafficking, money laundering or predicate crimes to money laundering or (III)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. 6. Seller’s Due Diligence
Materials. To the Actual Knowledge of Seller, the Due Diligence Materials
delivered to Buyer pursuant to this Agreement are complete, true and correct
copies of the Due Diligence Materials in Seller’s possession. 7. As of the
Effective Date, Seller has no actual knowledge that any Major Tenant intends to
cease operations from the Property or that it intends to file for bankruptcy
protection from its creditors. 8. Seller has no employees at the Property and is
not a party to any collective bargaining agreement. F. Miscellaneous 1.
Timeliness of Representations and Warranties. All representations and warranties
set forth herein shall be deemed to be given as of the Effective Date and the
Closing Date unless Seller otherwise notifies Buyer in writing prior to the
Closing. 2. Materiality Limitation. Buyer shall not be entitled to any right or
remedy for any inaccuracy in or breach of any representation, warranty or
covenant under this Agreement or any conveyance document unless the amount of
damages proximately caused thereby exceeds the Material Damage Floor, and in no
event shall the damages for which Seller is liable hereunder for any such
inaccuracies or breaches exceed in the aggregate the Material Damage Ceiling.
Purchase and Sale Agreement Addendum II – Seller’s Representations and
Warranties Page 4 of 5 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas089.jpg]
3. Continuation and Survival of Representations and Warranties, Etc. All
representations and warranties by the respective Parties contained herein or
made in writing pursuant to this Agreement are intended to and shall remain true
and correct as of the time of Closing, shall be deemed to be material, and,
together with all conditions, covenants and indemnities made by the respective
Parties contained herein or made in writing pursuant to this Agreement (except
as otherwise expressly limited or expanded by the terms of this Agreement),
shall survive the execution and delivery of this Agreement and shall survive the
Closing for a period of six (6) months after the Closing, or, to the extent the
context requires, beyond any termination of this Agreement for a period of six
(6) months. Any claim for breach of a representation and warranty given
hereunder must be filed and served within such six (6) month period, or be
deemed waived and released. Purchase and Sale Agreement Addendum II – Seller’s
Representations and Warranties Page 5 of 5 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas090.jpg]
SCHEDULE 1 FLORISSANT MARKETPLACE DUE DILIGENCE MATERIALS  ALTA Survey  o
ALTA/NSPS Land Title Survey prepared by American National dated October 30, 2017 
 CAM Recs (Cam, Insurance & Taxes)  o 2017 CAM Recovery Schedules  o
2016 CAM Recovery Schedules  o 2015 CAM Recovery Schedules  o
2014 CAM Recover Schedules   Certificates of Occupancy  
Easement and Restrictions  o Commerce Bank  .
Easement and Restriction Agreement dated November 15, 2002  o Wendy’s  .
Reciprocal Easement Agreement dated September 19, 2002   Environmental  o
Phase I Environmental Site Assessment Report prepared by NDDS, dated June 6, 2017 
o
Phase I Environmental Site Assessment prepared by Gabion, dated April 18, 2012 
o Department of the Army letter dated May 3, 2017  o
Department of the Army letter dated August 15, 2016  o
Department of the Army letter dated August 5, 2016  o
Department of the Army letter dated January 15, 2016   Leases  o
Automobile Club of Missouri dba AAA  . Lease Agreement dated October 29, 2007  .
First Amendment to Lease dated April 1, 2010  .
Second Amendment to Lease dated December 12, 2017  o
Bandana’s Missouri, L.L.C., dba Bandana’s Bar‐B‐Q  .
Lease Agreement dated June 17, 2002  .
First Amendment to Lease dated November 6, 2012  .
Lease Commencement Memorandum dated May 20, 2013  .
Second Amendment to Leases dated April 18, 2017  .
Assignment and Assumption Agreement dated July 1, 2003  .
Consent letter from Schnucks dated January 8, 2018  o
Buff Enterprises, L.L.C., dba Supplement Store  .
Retail Lease dated November 1, 2011  Purchase and Sale Agreement Schedule 1 –
Due Diligence Materials Page 1 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas091.jpg]
. First Amendment to Lease dated April 25, 2017  o
Gold’s Gym International, Inc  . Lease dated April 18, 2006  .
Gold’s Gym letter dated October 1, 2007  .
Memorandum of Lease dated November 9, 2007  o
Holtzman Enterprises, Inc., dba Great Clips  . Lease dated November 1, 2001  .
First Amendment to Lease dated April 12, 2012  .
Second Amendment to Lease dated February 28, 2017  o Emily M. Chau  .
Lease dated May 23, 2002  . Commencement Agreement dated November 1, 2002  .
First Amendment to Florissant Marketplace Lease Agreement dated July 20,  2007 
. Second Amendment to Lease dated April 12, 2012  .
Third Amendment to Lease dated April 25, 2017  .
Assignment of Lease Agreement dated December 1, 2010  .
Landlord Consent to Assignment of Lease dated December 1, 2010  o
D‐K Enterprises of Fordland, LLC dba Papa Murphy’s  .
Retail NNN Lease dated August 13, 2008  .
Guaranty of Lease dated August 11, 2008  .
Amendment to Lease dated August 17, 2009  .
Second Amendment to Lease dated September 10, 2015  .
Consent letter from Schnucks dated January 8, 2018  o
Maxem Inc., dba Plato’s Closet  . Retail Lease Agreement dated April 13, 2010  .
First Amendment to Lease dated October 30, 2015  o
Quest Diagnostics Clinical Laboratories, Inc.  .
Retail Lease dated February 25, 2016  .
Notice of Lease Term Dates dated March 2, 2016  o Schnuck Markets, Inc  .
Lease Agreement dated November 26, 2001  o Sprint Spectrum L.P.  .
Lease Agreement dated July 19, 2002  .
Lease Extension Agreement dated May 2, 2007  .
Lease Extension Agreement dated June 15, 2008  .
Exercise of renewal dated August 5, 2008  .
Exercise of renewal dated July 23, 2013  .
Assignment of Lease dated May 1, 2015  . Agreement dated June 2, 2017  Purchase
and Sale Agreement Schedule 1 – Due Diligence Materials Page 2 of 4 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas092.jpg]
o SVS Vision  . Lease dated August 4, 2003  .
Amendment to Lease dated November 3, 2008  .
Second Amendment to Lease dated April 1, 2012  .
Third Amendment to Lease dated March 2, 2017  .
Assignment and Assumption of Lease, Landlord’s Consent and Fourth 
Amendment to Lease dated April 30, 2018  .
Sublease Agreement dated April 4, 2018  . Guaranty dated April 4, 2018    o
Weight Watchers North America, Inc, dba Weight Watchers  .
Retail Lease Agreement dated August 6, 2010  .
Lease Commencement Acknowledgement dated October 5, 2010  .
First Amendment to Lease dated November 30, 2015  .
Ownership Change Letter dated May 21, 2012  . Letter dated September 27, 2016  .
Letter dated November 6, 2012  .
Property Management Change Letter dated August 16, 2013  o
GSR Restaurants MO, LLC dba Wingstop  . Lease dated August 5, 2002  .
Commencement Agreement dated January 21, 2003  .
First Amendment to Lease dated October 3, 2007  .
Second Amendment to Lease and Assignment of Lease dated January 25, 2012  .
Third Amendment to Lease dated August 4, 2016  .
Consent letter from Schnucks dated January 8, 2018   Operating Statements  o
Operating Statement as of December 31, 2014  o
Operating Statement as of December 31, 2015  o
Operating Statement as of December 31, 2016  o
Operating Statement as of December 31, 2017   Property Taxes  o
Locator No. 08K220204 for 2014  o Locator No. 08K220204 for 2015  o
Locator No. 08K220204 for 2016  o Locator No. 08K220204 for 2017  o
Locator No. 08K240961 for 2014  o Locator No. 08K240961 for 2015  o
Locator No. 08K240961 for 2016  o Locator No. 08K240961 for 2017   Rent Roll 
Purchase and Sale Agreement Schedule 1 – Due Diligence Materials Page 3 of 4
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas093.jpg]
o Rent Roll dated September 1, 2018   Service Contracts  o
Landscaping‐Brightview Landscapes LLC, dated March 3, 2017  o
Yearly Fire Sprinkler Inspection‐Gateway Fire Protection, dated March 17, 2017 
o Snow Removal‐BSR Services Inc., dated September 1, 2017  o
Day Porter‐Corporate Maintenance Management Services, dated June 1, 2014  o
Trash Removal‐Republic Services, dated October 3, 2017   Tenant Sales  
Zoning  o
Final Zoning Compliance Report prepared by Global Zoning, dated October 9, 2017 
 3 months Tenant invoices/statements Purchase and Sale Agreement Schedule 1 –
Due Diligence Materials Page 4 of 4 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas094.jpg]
SCHEDULE 2 DESCRIPTION OF LAND PARCEL 1: LOTS 1A AND 1B OF FLORISSANT MARKET
PLACE PLAT 2, ACCORDING TO THE PLAT THEREOF RECORDED IN PLAT BOOK 354, PAGE 821
OF THE ST. LOUIS COUNTY, MISSOURI RECORDS. BEING ALSO THE LAND DESCRIBED AS: ALL
OF LOT 1A AND LOT 1B OF FLORISSANT MARKET PLACE PLAT 2, ACCORDING TO THE PLAT
THEREOF RECORDED IN PLAT BOOK 354 PAGE 821 OF THE ST. LOUIS COUNTY RECORDS,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT OF THE
SOUTHEASTERLY LINE OF STATE HIGHWAY 67 (ALSO KNOWN AS LINDBERGH BLVD.), SAID
POINT ALSO BEING ON THE NORTHERN CORNER OF LOT 3A OF FLORISSANT MARKET PLACE
PLAT 2, AS RECORDED IN PLAT BOOK 354 PAGE 821 OF THE ST. LOUIS COUNTY RECORDS,
SAID POINT MARKED BY A CHISELED CROSS IN A CONCRETE CURB FOUNT 0.19’ S. & 0.22’
E. THEREOF; COURSE 1: THENCE N. 40°51’15” E. 111.94’ TO A POINT REFERENCED BY A
RIGHT OF WAY MARKER FOUND 0.60’ S. & 1.16’ E. THEREOF; COURSE 2: THENCE ALONG A
CURVE TO THE RIGHT WITH A RADIUS OF 43.50’, A LENGTH OF 12.04’, AND A CHORD
BEARING N. 5°10’55” E. TO A POINT REFERENCED BY A ½ REBAR WITH CAP FOUND 0.67’
S. & 1.09’ E. THEREOF; COURSE 3: THENCE N. 40°51’15” E. 249.68’ TO A POINT
REFERENCED BY A PK NAIL FOUND 0.12’ S. & 0.05’ E. THEREOF; COURSE 4: THENCE S.
49°8’45” E. 135.90’ TO A POINT REFERENCED BY A RAIL SPIKE FOUND 0.07’ S. & 0.03’
E. THEREOF; COURSE 5: THENCE ALONG A CURVE TO THE LEFT WITH A RADIUS OF 25.00’,
A LENGTH OF 39.27’, AND A CHORD BEARING N. 85°51’11” E. TO A POINT REFERENCED BY
A COTTON PICKER SPINDLE FOUND 0.16’ S. & 0.10’ E. THEREOF; COURSE 6: THENCE N.
40°51’15” E. 206.57’ TO A COTTON PICKER SPINDLE SET IN ASPHALT; COURSE 7: THENCE
ALONG A CURVE TO THE LEFT WITH A RADIUS OF 20.00’, A LENGTH OF 31.42’, AND A
CHORD BEARING N. 4°8’49” W. TO A COTTON PICKER SPINDLE; COURSE 8: THENCE N.
49°8’45” W. 140.89’ TO A POINT REFERENCED BY A COTTON PICKER SPINDLE FOUND 0.09’
S. & 0.05’ W. THEREOF; COURSE 9: THENCE N. 40°51’15” E. 45.42’ TO APPOINT
REFERENCED BY A RAIL SPIKE WITH PUNCH FOUND 0.06’ N. & 0.03’ E. THEREOF;
Purchase and Sale Agreement Schedule 2 – Description of Land Page 1 of 3
963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas095.jpg]
COURSE 10: THENCE S. 49°8’45” E. 349.05’ TO A POINT REFERENCED BY A ½ REBAR WITH
CAP FOUND 0.09’ N. & 0.01’ E. THEREOF; COURSE 11: THENCE N. 40°51’15” E. 374.63’
TO A POINT IN A STEEP BANKED EROSIVE GULLY; COURSE 12: THENCE S. 53°1’0” E.
343.12’ TO A POINT IN COLDWATER CREEK; COURSE 13: THENCE S. 40°51’53” W. 110.40’
TO A POINT IN COLDWATER CREEK; COURSE 14: THENCE ALONG A CURVE TO THE LEFT WITH
A RADIUS OF 1432.40’, A LENGTH OF 1005.84’, AND A CHORD BEARING S. 20°45’2” W.
TO A POINT REFERENCED BY A ½ INCH REBAR WITH CAP FOUND 10.79’ N. & 50.14’ W.
THEREOF; COURSE 15: THENCE S. 0°37’53” W. 26.86’ TO A POINT REFERENCED BY A ½”
REBAR WITH CAP FOUND 37.65’ N. & 49.84’ W. THEREOF; COURSE 16: THENCE N.
53°0’32” W. 175.08’ TO A POINT REFERENCED BY A ½W REBAR WITH CAP FOUND 0.01’ S.
& 0.07’ W. THEREOF; COURSE 17: THENCE S. 36°59’28” W. 260.00’ TO A POINT
REFERENCED BY A 1/2K REBAR FOUND 0.08’ W. THEREOF; COURSE 18: THENCE ALONG A
CURVE TO THE LEFT WITH A RADIUS OF 65.00’, A LENGTH OF 55.92’, AND A CHORD
BEARING N. 77°39’19” W. TO A POINT REFERENCED BY A REBAR WITH MARRED CAP FOUND
BELOW THE PAVEMENT 0.12’ N. & 0.04’ W. THEREOF; COURSE 19: THENCE ALONG A CURVE
TO THE RIGHT WITH A RADIUS OF 50.00’, A LENGTH OF 43.01’, AND A CHORD BEARING N.
77°39’15” W. TO A RAIL SPIKE WITH PUNCH IN ASPHALT FOUND 0.27’ N. & 0.04’ E.
THEREOF; COURSE 20: THENCE N. 53°0’32” W. 572.23’ TO APPOINT REFERENCED BY A
CHISELED CROSS 0.47’ S. & 0.97’ E. THEREOF; COURSE 21: THENCE N. 37°1’33” E.
367.17’ TO A COTTON PICKER SPINDLE SET IN ASPHALT; COURSE 22: THENCE ALONG A
CURVE TO THE LEFT WITH A RADIUS OF 20.00’, A LENGTH OF 31.09’, AND A CHORD
BEARING N. 7°30’27” W. TO A COTTON PICKER SPINDLE SET IN ASPHALT; COURSE 23:
THENCE N. 52°2’28” W. 132.23’ TO A ½ INCH REBAR WITH CAP FOUND 0.19’ S. & 0.18’
E. THEREOF; COURSE 24: THENCE ALONG A CURVE TO THE LEFT WITH A RADIUS OF 60.00’,
A LENGTH OF 63.03’, AND A CHORD BEARING N. 82°8’7” W. TO THE POINT OF BEGINNING.
PARCEL 2: RECIPROCAL EASEMENT ACCORDING TO INSTRUMENT RECORDED IN BOOK 14157
PAGE 71 OF THE ST. LOUIS COUNTY, MISSOURI, RECORDS. PARCEL 3: RECIPROCAL
EASEMENT ACCORDING TO INSTRUMENT RECORDED IN BOOK 14327 PAGE 1844 OF THE ST.
LOUIS COUNTY, MISSOURI, RECORDS. PARCEL 4: Purchase and Sale Agreement Schedule
2 – Description of Land Page 2 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas096.jpg]
RECIPROCAL EASEMENT ACCORDING TO INSTRUMENT RECORDED IN BOOK 14913 PAGE 2217 OF
THE ST. LOUIS COUNTY, MISSOURI, RECORDS. Purchase and Sale Agreement Schedule 2
– Description of Land Page 3 of 3 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas097.jpg]
SCHEDULE 3 ASSUMED SERVICE CONTRACTS [TO COME IN DILIGENCE] Purchase and Sale
Agreement Schedule 3 – Assumed Service Contracts 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas098.jpg]
SCHEDULE 4 ENVIRONMENTAL REPORTS
Phase I Environmental Site Assessment Report prepared by NDDS, dated June 6, 2017 
Phase I Environmental Site Assessment prepared by Gabion, dated April 18, 2012 
Department of the Army letter dated May 3, 2017 
Department of the Army letter dated August 15, 2016 
Department of the Army letter dated August 5, 2016 
Department of the Army letter dated January 15, 2016      Purchase and Sale
Agreement Schedule 4 – Environmental Reports 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas099.jpg]
SCHEDULE 5 RENT ROLL Purchase and Sale Agreement Schedule 5 – Rent Roll Page 1
of 8 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas100.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 2 of 8 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas101.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 3 of 8 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas102.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 4 of 8 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas103.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 5 of 8 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas104.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 6 of 8 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas105.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 7 of 8 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas106.jpg]
Purchase and Sale Agreement Schedule 5 – Rent Roll Page 8 of 8 963039.6



--------------------------------------------------------------------------------



 
[exhibit103florissantpsas107.jpg]
SCHEDULE 6 EXCEPTIONS TO SELLER REPRESENTATIONS AND WARRANTIES None. Purchase
and Sale Agreement Schedule 6 – Exceptions to Seller Representations and
Warranties 963039.6



--------------------------------------------------------------------------------



 